



EXECUTION VERSION








Published CUSIP NUmber: 29273SAN7
Revolving Credit CUSIP Number: 29273SAP2




CREDIT AGREEMENT


Dated as of December 1, 2017


among


ENERGY TRANSFER PARTNERS, L.P.,
as the Borrower,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and an LC Issuer,


and


the Lenders referred to herein,
as Lenders,


BANK OF AMERICA, N.A., BARCLAYS BANK PLC, CITIBANK, N.A., CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, DEUTSCHE BANK SECURITIES INC., JPMORGAN CHASE BANK,
N.A., MIZUHO BANK, LTD., PNC BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA,
SUNTRUST BANK, THE TORONTO-DOMINION BANK, NEW YORK BRANCH, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Documentation Agents,


and


WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS, INC.,
CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., JPMORGAN
CHASE BANK, N.A., MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, MIZUHO BANK, LTD., PNC CAPITAL MARKETS LLC, RBC
CAPITAL MARKETS, LLC, SUNTRUST ROBINSON HUMPHREY, INC., TD SECURITIES (USA) LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as
Joint Lead Arrangers and Joint Bookrunners


$4,000,000,000 Five Year Revolving Credit Facility




--------------------------------------------------------------------------------





ABLE OF CONTENTS
Section
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
 
1.1


Defined Terms
1
 
1.2


Other Interpretive Provisions
31
 
1.3


Accounting Terms
32
 
1.4


Rounding
32
 
1.5


Times of Day
32
 
1.6


Letter of Credit Amounts
33
 
1.7


Rates
33
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
33
 
2.1


Loans
33
 
2.2


Swingline Loans
33
 
2.3


Requests for New Loans
35
 
2.4


Continuations and Conversions of Existing Loans
36
 
2.5


Use of Proceeds
37
 
2.6


Prepayments of Loans
37
 
2.7


Letters of Credit
38
 
2.8


Requesting Letters of Credit
39
 
2.9


Reimbursement and Participations
40
 
2.10


No Duty to Inquire
42
 
2.11


Interest Rates and Fees
43
 
2.12


Evidence of Debt
44
 
2.13


Payments Generally; Administrative Agent’s Clawback
45
 
2.14


Sharing of Payments by Lenders
46
 
2.15


Reductions in Commitment
47
 
2.16


Increase in Aggregate Commitments
47
 
2.17


Extension of Maturity Date; Removal of Lenders
49
 
2.18


Cash Collateral
50
 
2.19


Defaulting Lenders
52
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
54
 
3.1


Taxes
54
 
3.2


Illegality
58
 
3.3


Inability to Determine Rates
59
 
3.4


Replacement Rate
59
 
3.5


Increased Costs; Reserves on Eurodollar Loans
60
 
3.6


Compensation for Losses
62
 
3.7


Mitigation Obligations; Replacement of Lenders
63
 
3.8


Survival
63
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
63





--------------------------------------------------------------------------------




 
4.1


Conditions of Initial Credit Extension
63
 
4.2


Conditions to all Credit Extensions
65
ARTICLE V REPRESENTATIONS AND WARRANTIES
66
 
5.1


No Default
66
 
5.2


Organization and Good Standing
66
 
5.3


Authorization
66
 
5.4


No Conflicts or Consents
66
 
5.5


Enforceable Obligations
67
 
5.6


Initial Financial Statements; No Material Adverse Effect
67
 
5.7


Taxes
67
 
5.8


Full Disclosure
67
 
5.9


Litigation
67
 
5.10


ERISA
68
 
5.11


Compliance with Laws
68
 
5.12


Environmental Compliance
68
 
5.13


Margin Regulations; Investment Company Act
69
 
5.14


OFAC; Sanctions
69
ARTICLE VI AFFIRMATIVE COVENANTS
69
 
6.1


Books, Financial Statements and Reports
69
 
6.2


Other Information and Inspections
71
 
6.3


Notice of Material Events
72
 
6.4


Maintenance of Properties
72
 
6.5


Maintenance of Existence and Qualifications
73
 
6.6


Payment of Obligations
73
 
6.7


Insurance
73
 
6.8


Compliance with Law
73
 
6.9


Subsidiaries and Unrestricted Subsidiaries
73
 
6.10


Sanctions; Anti-Corruption Laws
74
ARTICLE VII NEGATIVE COVENANTS
75
 
7.1


Indebtedness
75
 
7.2


Limitation on Liens
76
 
7.3


Fundamental Changes
77
 
7.4


Distributions
78
 
7.5


Investments
78
 
7.6


Change in Nature of Businesses
78
 
7.7


Transactions with Affiliates
78
 
7.8


Burdensome Agreements
79
 
7.9


Leverage Ratio
79
 
7.10


Use of Proceeds
79
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
80





--------------------------------------------------------------------------------




 
8.1


Events of Default
80
 
8.2


Remedies Upon Event of Default
82
 
8.3


Application of Funds
82
ARTICLE IX ADMINISTRATIVE AGENT
83
 
9.1


Appointment and Authority
83
 
9.2


Rights as a Lender
83
 
9.3


Exculpatory Provisions
84
 
9.4


Reliance by Administrative Agent
85
 
9.5


Delegation of Duties
85
 
9.6


Resignation of Administrative Agent
85
 
9.7


Non-Reliance on Administrative Agent and Other Lenders
86
 
9.8


No Other Duties, Etc
86
 
9.9


Administrative Agent May File Proofs of Claim
86
ARTICLE X MISCELLANEOUS
87
 
10.1


Amendments, Etc
87
 
10.2


Notices; Effectiveness; Electronic Communication
89
 
10.3


No Waiver; Cumulative Remedies; Enforcement
91
 
10.4


Expenses; Indemnity; Damage Waiver
91
 
10.5


Payments Set Aside
94
 
10.6


Successors and Assigns
94
 
10.7


Treatment of Certain Information; Confidentiality
99
 
10.8


Right of Setoff
100
 
10.9


Interest Rate Limitation
101
 
10.10


Counterparts; Integration; Effectiveness
101
 
10.11


Survival of Representations and Warranties
101
 
10.12


Severability
102
 
10.13


Replacement of Lenders
102
 
10.14


Governing Law; Jurisdiction; Etc
102
 
10.15


Waiver of Jury Trial
103
 
10.16


No Advisory or Fiduciary Responsibility
104
 
10.17


Electronic Execution of Assignments
104
 
10.18


PATRIOT Act Notice
105
 
10.19


Time of the Essence
105
 
10.20


No Recourse
105
 
10.21


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
105
 
10.22


Release of SXL as Guarantor
105
SIGNATURES
S-1











--------------------------------------------------------------------------------




Schedules:


Schedule 1 – Commitments and Applicable Percentages
Schedule 2 – Projected Consolidated EBITDA attributable to Certain Material
Projects
Schedule 3 – Disclosure Schedule
Schedule 4 – Existing Letters of Credit
Schedule 5 – Existing Energy Transfer, LP Senior Notes
Schedule 7.01 – Indebtedness
Schedule 7.07 – Transactions with Affiliates Schedule 7.08 – Burdensome
Agreements Schedule 10.02 – Notices




Exhibits:


Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Compliance Certificate
Exhibit C – Form of Loan Notice
Exhibit D – Form of Note
Exhibit E-1 – Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)
Exhibit E-2 – Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)
Exhibit E-3 – Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)
Exhibit E-4 – Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)






--------------------------------------------------------------------------------





CREDIT AGREEMENT


This CREDIT AGREEMENT (“Agreement”) is entered into as of December 1, 2017,
among ENERGY TRANSFER PARTNERS, L.P., a Delaware limited partnership, as
borrower (the “Borrower”), the lenders who are party to this Agreement and the
lenders who may become a party to this Agreement pursuant to the terms hereof,
as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.


In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders to, and the
Letters of Credit that may hereafter be issued by the LC Issuer for the account
of, the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“364-Day Credit Agreement” means that certain 364-Day Credit Agreement, dated as
of December 1, 2017, by and among the Borrower, Wells Fargo, as administrative
agent for the financial institutions party thereto from time to time as lenders
thereunder and the other lenders and agents party thereto from time to time.


“364-Day Credit Agreement Loan Documents” means the “Loan Documents”, as defined
in the 364-Day Credit Agreement.


“364-Day Credit Agreement Obligations” means the “Obligations”, as defined in
the 364- Day Credit Agreement.


“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


1

--------------------------------------------------------------------------------






“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $4,000,000,000, subject to optional
reductions pursuant to Section 2.15 and subject to increases as provided in
Section 2.16.


“Agreement” means this Credit Agreement, as amended or supplemented from time to
time in accordance with the terms hereof.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.19. If the commitment of each Lender to make Loans and the
obligation of each LC Issuer to make LC Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1 or in the Assignment and
Assumption or commitment increase agreement pursuant to which such Lender
becomes a party hereto, as applicable.


“Applicable Rate” means, on any day, with respect to any Base Rate Loan,
Eurodollar Loan or commitment fees hereunder, respectively, the percent per
annum set forth below under the caption “Base Rate Margin,” “Eurodollar Margin,”
or “Commitment Fee Rate,” respectively, based upon the Level corresponding to
the Ratings by the Rating Agencies applicable on such date:


Ratings: (Fitch/Moody’s/S&P)


Base Rate Margin


Eurodollar Margin


Commitment Fee Rate
Level 1
>BBB+/Baa1/BBB+


0.125%


1.125%


0.125%
Level 2 BBB/Baa2/BBB


0.250%


1.250%


0.150%
Level 3 BBB-/Baa3/BBB-


0.500%


1.500%


0.200%
Level 4 BB+/Ba1/BB+


0.750%


1.750%


0.250%
Level 5
<BB/Ba2/BB


1.000%


2.000%


0.300%



2

--------------------------------------------------------------------------------








For purposes of the foregoing, (a) if only one Rating is determined, the Level
corresponding to that Rating shall apply; (b) if there are only two Ratings,
then (i) if there is a one Level difference between the two Ratings, then the
Level corresponding to the higher Rating shall be used, and (ii) if there is a
greater than one Level difference between the Ratings, then the Level that is
one Level below the higher Rating will be used; (c) if there are three Ratings,
then (i) if all three are at different Levels, the middle Level shall apply and
(ii) if two Ratings correspond to the same Level and the third is different, the
Level corresponding to the two same Levels shall apply; (d) if the Ratings
established or deemed to have been established by the Rating Agencies shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency and (e) if no Rating is determined,
Level 5 shall apply. Changes in the Applicable Rate will occur automatically
without prior notice as changes in the applicable Ratings occur, and each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approved Location” means (a) a storage terminal or facility located in the
United States or Canada owned by the Borrower or a Subsidiary; or (b) other
storage location located in the United States or Canada identified by the
Borrower by notice to the Administrative Agent for which, if requested by the
Administrative Agent, the Borrower has used commercially reasonable efforts to
cause the owner, operator or landlord thereof to execute and deliver, a waiver
of lien, subordination agreement or similar agreement in form and substance
reasonably acceptable to the Administrative Agent with respect to any
inventories of Petroleum Products stored at such terminal or facility.


“Arrangers” means each of Wells Fargo Securities, LLC, Barclays Bank PLC,
Citigroup Global Markets, Inc., Credit Suisse Securities (USA) LLC, Deutsche
Bank Securities Inc., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Mizuho Bank, Ltd., PNC Capital Markets LLC, Royal Bank of Canada,
SunTrust Robinson Humphrey, Inc., TD Securities (USA) LLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in its capacity as joint lead arranger and joint
bookrunner.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by


3

--------------------------------------------------------------------------------






Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.


“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus ½ of 1%, and (c) the Fixed Period Eurodollar Rate
plus 1.00%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Rate, respectively.
Notwithstanding the foregoing, if the Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.


“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base
Rate.


“Borrower” means Energy Transfer Partners, L.P., a Delaware limited partnership.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means Loans of the same Type made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurodollar market.


“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP; provided that any lease that would have been
considered an operating lease under GAAP as in effect on the date hereof shall
be treated as an operating lease for all purposes under this Agreement.


“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.


4

--------------------------------------------------------------------------------






“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an LC Issuer
or Swingline Lender (as applicable) and the Lenders, as collateral for LC
Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if each LC Issuer or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) such
LC Issuer or Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means Investments in:


(a)    marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;


(b)    demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by either Rating Agency;


(c)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;


(d)    open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and


(e)    money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory


5

--------------------------------------------------------------------------------






authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means, the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than a Permitted Investor, shall be the legal or beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the Voting
Stock of the GP Owner; (b) more than 50% of the Voting Stock of the General
Partner is no longer owned, directly or indirectly, by the GP Owner, or (c)
unless the General Partner no longer has a board of directors, occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
General Partner by Persons who were not (i) nominated, approved or appointed by
the board of directors of the General Partner, (ii) appointed by directors so
nominated, approved or appointed or (iii) approved by the board of directors of
the General Partner as a director candidate prior to their election. As used
herein “Permitted Investors” means (A) any of Ray C. Davis, Kelcy L. Warren, the
heirs at law of such individuals, entities or trusts owned by or established for
the benefit of such individuals or their respective heirs at law (such as
entities or trusts established for estate planning purposes) or (B) any Person
of which any of the Persons referred to in clause (A) beneficially owns (as
defined in Rules 13d-3 under the Exchange Act) more than 50% of the Voting
Stock.


“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.


“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.


“Commission” means the United States Securities and Exchange Commission.


“Commitment” means, as to each Lender, its obligation (a) to make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, and (b) to purchase
participations in LC Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Commitment amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption or
commitment increase agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including pursuant to Section 2.16).


“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.15, and (c) the date of termination of the
Commitment of each Lender to make Loans and of the obligation of each LC Issuer
to make LC Credit Extensions pursuant to Section 8.02.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.


6

--------------------------------------------------------------------------------






“Conflicts Committee” has the meaning ascribed thereto in the Fourth Amended and
Restated Agreement of Limited Partnership of the Borrower dated as of April 28,
2017.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consenting Lenders” has the meaning given to such term in Section 2.17(c).


“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its subsidiaries, “Consolidated” shall exclude the effect on the
consolidated financial statements, financial condition, results of operations,
cash flows, assets, liabilities, etc. of the Borrower and its subsidiaries of
all Unrestricted Subsidiaries, determined as if neither the Borrower nor any of
its subsidiaries held any Equity Interest in Unrestricted Subsidiaries.


“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus (a) each of the following to the extent
deducted in determining such Consolidated Net Income (i) all Consolidated
Interest Expense, (ii) all income taxes (including any franchise taxes to the
extent based upon net income) of the Borrower and its Subsidiaries for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets) of the Borrower and its Subsidiaries for such period, (iv)
any other non-cash charges or losses of the Borrower and its Subsidiaries for
such period (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets) and (v) all transaction fees
and expenses for acquisitions, investments, dispositions and equity or debt
offerings, minus (b) each of the following (i) all non-cash items of income or
gain of the Borrower and its Subsidiaries which were included in determining
such Consolidated Net Income for such period, and (ii) any cash payments made
during such period in respect of items described in clause (a)(iv) above
subsequent to the Fiscal Quarter in which the relevant non-cash charges or
losses were reflected as a charge in determining Consolidated Net Income.
Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (1) and (2) for all purposes under this Agreement:


(1)    If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into another Person (other than a Subsidiary), or
shall have made any disposition of Equity Interests or an acquisition of Equity
Interests, at the Borrower's option, Consolidated EBITDA shall be calculated
giving pro forma effect thereto as if the disposition, acquisition,
consolidation or merger had occurred on the first day of such period. Such pro
forma effect shall be determined (A) in good faith by the chief financial
officer, principal accounting officer or treasurer of the Borrower and (B)
giving effect to any anticipated or proposed cost savings related to such
disposition, acquisition, consolidation or


7

--------------------------------------------------------------------------------






merger, to the extent approved by Administrative Agent, such approval not to be
unreasonably withheld or delayed. The parties hereto acknowledge and agree that
the Borrower shall be entitled to continue to include any pro forma adjustments
of the type described in this clause (1) previously reflected in the last
Compliance Certificate (as defined in the applicable Existing Credit Agreement)
delivered in respect of each of the Existing Credit Agreements so long as such
adjustment still affects any applicable period hereunder.


(2)    Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments in respect of any Material Project of the
Borrower and its Subsidiaries applicable to such period.


“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the creation
thereof, plus (b) Indebtedness for borrowed money of the Borrower and its
Subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, plus (c) Capital Lease Obligations of the Borrower
and its Subsidiaries, plus (d) all Indebtedness in respect of any Guarantee by
the Borrower or any of its Subsidiaries of any of the foregoing types of
Indebtedness of any Person other than the Borrower or any of its Subsidiaries,
but in any event excluding (i) Performance Guaranties and (ii) obligations of
the Borrower or any Subsidiaries under Hybrid Securities minus (e) the aggregate
amount of unrestricted cash and Cash Equivalents owned by the Borrower and its
Subsidiaries, as reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP minus (f) cash and Cash Equivalents
restricted in favor of the Administrative Agent; provided, however, that
Consolidated Funded Indebtedness (A) shall not include, at the Borrower's
option, Excluded Inventory Indebtedness and (B) shall include only those
liabilities under the Contingent Residual Support Agreements that would be
required under the loss contingency recognition principles in FASB ASC 450-20-25
to be reflected on the Consolidated balance sheet of the Borrower on the date of
determination.


“Consolidated Interest Expense” means, for any period, (a) all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period, after giving effect to all interest
rate Hedging Contracts, and (b) all realized gains or losses in respect of
interest rate Hedging Contracts.


“Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis. Consolidated Net Income shall be adjusted to exclude the
effect of (a) any gain or loss from the sale of assets other than in the
ordinary course of business, (b) any extraordinary gains or losses, or (c) any
non-cash gains or losses resulting


8

--------------------------------------------------------------------------------






from mark to market activity as a result of FASB ASC 815, (d) net income of any
Subsidiary to the extent, but only to the extent, that the declaration or
payment of cash Distributions by such Subsidiary of such net income is not, as
of the date of determination, permitted by the operation of the terms of its
charter or any Contractual Obligation, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary, and (e) income or losses
attributable to Unrestricted Subsidiaries, unconsolidated joint ventures, any
Person accounted for by the equity method of accounting, or any other Person
that is not a Subsidiary, provided that Consolidated Net Income shall include
any cash distributions received by the Borrower or its Subsidiaries from
Unrestricted Subsidiaries, unconsolidated joint ventures, any Person accounted
for by the equity method of accounting, or any other Person that is not a
Subsidiary, in each case during such period (adjusted as provided in the
following clauses (1) and (2) of this definition). The amount of Consolidated
Net Income attributable to cash distributions with respect to any Person
referred to in clause (e) (including in respect of any newly-acquired Equity
Interests owned by the Borrower or any Subsidiary in respect of any Person that
is an Unrestricted Subsidiary, an unconsolidated joint venture, any Person
accounted for by the equity method of accounting, or any other Person that is
not a Subsidiary) shall be subject to the adjustments set forth in the following
clauses (1) and (2) for all purposes under this Agreement:


(1)If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated Net Income is determined, such Person shall have made any
disposition or acquisition of assets, shall have consolidated or merged with or
into another Person (other than a Subsidiary), or shall have made any
disposition or an acquisition of Equity Interests, Consolidated Net Income shall
be calculated giving pro forma effect to the cash distributions that would have
been made to the Borrower or its Subsidiaries as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period. Such pro forma effect shall be determined (A) in good faith by the chief
financial officer, principal accounting officer or treasurer of the Borrower and
(B) giving effect to any anticipated or proposed cost savings related to such
disposition, acquisition, consolidation or merger, to the extent approved by
Administrative Agent, such approval not to be unreasonably withheld or delayed;
and


(2)Consolidated Net Income shall be increased by the amount of any projected
cash distributions from such Person attributable to any applicable Material
Project EBITDA Adjustments in respect of any Material Project of such Person
applicable to such period.


“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and
(b) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trade names, trademarks, patents and other like intangible assets,
all as set forth, or on a pro forma basis would be set forth, on the
Consolidated balance sheet of the Borrower and its Subsidiaries for the most
recently completed Fiscal Quarter, prepared in accordance with GAAP.


9

--------------------------------------------------------------------------------






“Contingent Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.


“Contingent Residual Support Agreements” means any agreement entered into by the
Borrower or any of its subsidiaries (the “Contingent Obligor”), in which the
Contingent Obligor agrees to provide contingent residual support with respect to
obligations (the “Original Obligation”) of another Person (the “Original
Obligor”); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.


“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section
2.04 or Article III of one Type of Loan into another Type of Loan.


“Credit Extension” means each of the following: (a) a Borrowing that is not a
Continuation or Conversion, and (b) an LC Credit Extension.


“Daily Floating Eurodollar Loan” means a Swingline Loan that bears interest at a
rate based upon the Daily Floating Eurodollar Rate.


“Daily Floating Eurodollar Rate” means, with respect to any Swingline Loan that
is a Daily Floating Eurodollar Loan, a rate of interest determined by reference
to the Fixed Period Eurodollar Rate for a one (1) month interest period that
would be applicable for a Revolving Credit Loan, as that rate may fluctuate in
accordance with changes in the Fixed Period Eurodollar Rate as determined on a
day-to-day basis.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


10

--------------------------------------------------------------------------------






“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), two percent (2%) per annum plus
the interest rate (including the Applicable Rate) then in effect for such Loan,
(b) for each Base Rate Loan or LC Obligation, two percent (2%) per annum plus
the Applicable Rate for Base Rate Loans plus the Base Rate then in effect or (c)
for each Letter of Credit, two percent (2%) per annum plus the Applicable Rate
for Eurodollar Loans; provided, however, the Default Rate shall never exceed the
Maximum Rate.


“Default Rate Period” means (i) any period during which any Event of Default
specified in Section 8.01(a), (b) or (i) is continuing and (ii) upon the request
of the Majority Lenders, any period during which any other Event of Default is
continuing.


“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any LC Issuer or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject,


11

--------------------------------------------------------------------------------






repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer, each Swingline
Lender and each Lender.


“Disclosure Schedule” means Schedule 3 hereto.


“Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.


“Dollar” and “$” mean lawful money of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority,
(b)any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the LC Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.


“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.


12

--------------------------------------------------------------------------------






“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.


“ERISA Affiliate” means the Borrower and its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“ERISA Plan” means any employee pension benefit plan subject to Section 302 or
Title IV of ERISA or Section 412 of the Code maintained by any ERISA Affiliate
with respect to which any of the Borrower or any Subsidiary has a fixed or
contingent liability.


“ETP Consolidation Agreements” means (a) that certain Assignment Agreement dated
the date hereof by and between Energy Transfer, L.P. and the Borrower and (b) a
supplemental indenture or supplemental indentures pursuant to which the Borrower
will assume on or before the Closing Date all of Energy Transfer, L.P.’s
obligations with respect to the senior notes listed on Schedule 5.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Loan” means a Fixed Period Eurodollar Loan or a Daily Floating
Eurodollar Loan. Each reference to a Eurodollar Loan when used in connection
with Revolving Credit Loans shall mean a Fixed Period Eurodollar Loan. Each
reference to a Eurodollar Loan when used in connection with Swingline Loans
shall mean a Daily Floating Eurodollar Loan.


“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate, as the case may be.


“Event of Default” has the meaning given to such term in Section 8.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Inventory Indebtedness” means Indebtedness of the Borrower and its
Subsidiaries (whether under this Agreement or other Indebtedness permitted to be
incurred under


13

--------------------------------------------------------------------------------






the terms of this Agreement) incurred to finance the purchase or holding by one
or more of the Borrower or any Subsidiary of inventories of Petroleum Products
held in storage at an Approved Location for sale and delivery in the ordinary
course of business, that is designated by the Borrower as Excluded Inventory
Indebtedness, subject to the following conditions: (i) the Borrower will
designate the amount of Indebtedness that is Excluded Inventory Indebtedness in
connection with each determination of Consolidated Funded Indebtedness, (ii) the
aggregate amount of Excluded Inventory Indebtedness on any day shall not exceed
the value of inventory then owned by the Borrower or any Subsidiary on such day
which is held in storage at an Approved Location for sale and delivery in the
ordinary course of business and with respect to which the price has been hedged
to substantially eliminate price risk in compliance with the Risk Management
Policy, the value of such inventory determined based on the price as so hedged
and any margin calls relating to such hedges, and (iii) the aggregate amount of
Excluded Inventory Indebtedness on any day shall not exceed $1,000,000,000.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits and similar Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to Laws in effect on the date on which (i) such Lender becomes a party
hereto (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g) and (d) any withholding Taxes imposed under FATCA.


“Existing Credit Agreements” means collectively, the Existing ETP Credit
Agreement and the Existing SXL Credit Agreement.


“Existing ETP Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of October 27, 2011 among Energy Transfer, LP, as
borrower, Wells Fargo, as administrative agent for the financial institutions
party thereto from time to time as lenders thereunder and the other lenders and
agents party thereto from time to time (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated November 19,
2013, that certain Second Amendment to Second Amended and Restated Credit
Agreement dated November 18, 2014, that certain Third Amendment to Second
Amended and Restated Credit Agreement dated March 29, 2017 and as further
amended, amended and restated, supplemented or otherwise modified).


“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 4.


14

--------------------------------------------------------------------------------






“Existing Maturity Date” has the meaning given to such term in Section 2.17(a).


“Existing SXL Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 20, 2015 among Sunoco Logistics Partners Operations
L.P., as the borrower; the Borrower, as the guarantor, Citibank, N.A., as
administrative agent for the financial institutions party thereto from time to
time as lenders thereunder and the other lenders and agents party thereto from
time to time (as amended by that certain Amendment No. 1 to Amended and Restated
Credit Agreement dated June 29, 2015 and as further amended, amended and
restated, supplemented or otherwise modified).


“Extended Maturity Date” has the meaning given to such term in Section 2.17(c).


“Extension Option” has the meaning given to such term in Section 2.17(a).


“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. Notwithstanding anything to the contrary, if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


“Fee Letters” means, collectively, (a) the letter agreements, dated November 1,
2017, among the Borrower, the Administrative Agent and Wells Fargo Securities,
LLC, and (b) any letter between the Borrower and any LC Issuer (other than Wells
Fargo) relating to certain fees payable to such LC Issuer in its capacity as
such.


15

--------------------------------------------------------------------------------






“Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last day
of March, June, September or December.


“Fiscal Year” means a fiscal year of the Borrower ending on December 31.


“Fitch” means Fitch, Inc., or its successor.


“Fixed Period Eurodollar Loan” means a Loan or portion of a Loan that bears
interest at a rate based on the Fixed Period Eurodollar Rate.


“Fixed Period Eurodollar Rate” means, subject to the implementation of a
Replacement Rate in accordance with Section 3.04:


(a)    for any Interest Period with respect to any Eurodollar Loan, (1) the rate
per annum appearing on Reuters Screen LIBO page (or any successor page) as the
London interbank offered rate for deposits in dollars at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period for a maturity comparable to such Interest Period; and
(2) if the rate specified in clause (1) of this definition does not so appear on
Reuters Screen LIBO page (or any successor page), the average of the interest
rates per annum at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London offices
of Wells Fargo Bank, National Association in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, (a) the rate per annum appearing on Reuters Screen LIBO page (or any
successor page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, on such date for a term of one month
commencing on that day; and (b) if the rate specified in clause (a) of this
definition does not so appear on Reuters Screen LIBO page (or any successor
page), the average of the interest rates per annum at which dollar deposits of
$5,000,000 and for a maturity equal to one month are offered by the principal
London offices of Wells Fargo Bank, National Association in immediately
available funds in the London interbank market at the date and time of
determination;


provided that, in either case, in no event and at no time shall the Fixed Period
Eurodollar Rate be less than 0.00%.


Unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.04, in the event that a Replacement Rate with respect
to the Fixed Period Eurodollar Rate is implemented, then all references herein
to the Fixed Period Eurodollar Rate shall be deemed references to such
Replacement Rate.


“Foreign Lender” means any Lender or LC Issuer that is not a U.S. Person.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


16

--------------------------------------------------------------------------------






“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations with respect to Letters of Credit issued by such LC
Issuer other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means those generally accepted accounting principles and practices in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
any generally recognized successor) and which, in the case of the Borrower and
its Consolidated Subsidiaries, are applied for all periods after the date hereof
in a manner consistent with the manner in which such principles and practices
were applied to the Initial Financial Statements. If any change in any such
accounting principle or practice is required in order for such principle or
practice to continue as a generally accepted accounting principle or practice,
all reports and financial statements required hereunder with respect to the
Borrower or with respect to the Borrower and its Consolidated Subsidiaries may
be prepared in accordance with such change, but all calculations and
determinations to be made hereunder may be made in accordance with such change
only after notice of such change is given to each Lender, and the Borrower and
Majority Lenders agree to such change insofar as it affects the accounting of
the Borrower or of the Borrower and its Consolidated Subsidiaries.


“General Partner” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, or replacement thereof, as the sole general partner of the Borrower.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“GP Owner” means Energy Transfer Equity, L.P., and any successor by merger,
consolidation or reincorporation


“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner,


17

--------------------------------------------------------------------------------






whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.


“Guarantor” means SXL and any other Subsidiary, in each case, party to the
Guaranty Agreement as a guarantor from time to time.


“Guaranty Agreement” means that certain Guaranty, dated as of December 1, 2017,
by and among the Administrative Agent and the Guarantors.


“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or words of similar meaning or import.


“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.


“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark- to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market


18

--------------------------------------------------------------------------------






or other readily available quotations provided by any recognized dealer in such
Hedging Contracts (which may include a Lender or any Affiliate of a Lender).


“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued either by the Borrower or by wholly owned special
purpose entities that are Subsidiaries.


“Increase Effective Date” has the meaning given to such term in Section 2.16(a).


“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Equity Interests of such Person, (h) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.01(g) only, all obligations of
such Person in respect of Hedging Contracts.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.


“Indemnitee” or “Indemnitees” has the meaning given to such term in Section
10.04(b).


“Information” has the meaning specified in Section 10.07.


“Initial Financial Statements” means (i) the audited Consolidated annual
financial statements of the Borrower as of December 31, 2016, December 31, 2015
and December 31, 2014 and (ii) the unaudited interim Consolidated quarterly
financial statements of the Borrower as of March 30, 2017, June 30, 2017 and
September 30, 2017.


“Initial LC Issuers” means (a) Wells Fargo Bank, National Association, (b)
JPMorgan Chase Bank, N.A. (c) Citibank, N.A., (d) Bank of America, N.A., (e) The
Bank of Tokyo- Mitsubishi UFJ, Ltd. and (f) The Toronto-Dominion Bank, New York
Branch.


19

--------------------------------------------------------------------------------






“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter and the Maturity Date; and (c) as to any
Daily Floating Eurodollar Loan, the last Business Day of each calendar month.


“Interest Period” means, (a) as to each Fixed Period Eurodollar Loan, the period
commencing on the date such Fixed Period Eurodollar Loan is disbursed or
converted to or continued as a Fixed Period Eurodollar Loan and ending on the
date one, two, three or six months thereafter (or twelve months thereafter, or
less than one month, in either case if consented to by all Lenders), as selected
by the Borrower in its Loan Notice, or (b) as to any Daily Floating Eurodollar
Loan, the period commencing on the date such Daily Floating Eurodollar Loan
commences and ending on the date one month thereafter; provided that: (i) any
Interest Period applicable to a Fixed Period Eurodollar Loan that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period applicable to a Daily Floating Eurodollar
Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day; (iii) any Interest Period
pertaining to a Fixed Period Eurodollar Loan or a Daily Floating Eurodollar Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and (iv) no Interest Period shall extend
beyond the Maturity Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash Distributions or proceeds received from such
Investment, whether as earnings or as a return of capital, in an aggregate
amount up to but not in excess of the amount of such Investment.


“IRS” means the United States Internal Revenue Service.


20

--------------------------------------------------------------------------------






“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Laws &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by
the LC Issuer and the Borrower (or any Subsidiary) or in favor of the LC Issuer
and relating to any such Letter of Credit.


“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local laws, statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.


“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by an LC
Issuer.


“LC Commitment” means, as to any LC Issuer, the obligation of such LC Issuer to
issue Letters of Credit for the account of the Borrower or one or more of its
Subsidiaries from time to time in an aggregate amount equal to (a) for each of
the Initial Issuing Lenders, the amount set forth opposite the name of each such
Initial LC Issuer on Schedule 1 and (b) for any other LC Issuer becoming an LC
Issuer after the Closing Date, such amount as separately agreed to in a written
agreement between the Borrower and such LC Issuer (which such agreement shall be
promptly delivered to the Administrative Agent upon execution), in each case of
clauses (a) and (b) above, any such amount may be changed after the Closing Date
in a written agreement between the Borrower and such LC Issuer (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution); provided that the LC Commitment with respect to any Person that
ceases to be an LC Issuer for any reason pursuant to the terms hereof shall be
$0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).


“LC Conditions” has the meaning given to such term in Section 2.07(g).


“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Issuer” means (a) with respect to Letters of Credit issued hereunder on or
after the Closing Date, (i) the Initial LC Issuers (any successor issuer of
Letters of Credit hereunder) and
(ii)any other Lender to the extent it has agreed in its sole discretion to act
as an “LC Issuer” hereunder and that has been approved in writing by the
Borrower and the Administrative Agent (such approval by the Administrative Agent
not to be unreasonably delayed or withheld) as an “LC Issuer” hereunder, in each
case in its capacity as issuer of any Letter of Credit and (b) with respect to
the Existing Letters of Credit, each of Wells Fargo Bank, National Association,
JPMorgan Chase


21

--------------------------------------------------------------------------------






Bank, N.A. and Citibank, N.A., as applicable, in its capacity as issuer thereof.
As used herein, the term “LC Issuer” shall mean “each LC Issuer” or “the
applicable LC Issuer,” as the context may require.


“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Matured LC Obligations. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 2.16,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the end of the Commitment Period of the applicable LC Issuer (or if
such day is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.11(c).


“Letter of Credit Sublimit” means an amount equal to $500,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.


“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) Consolidated EBITDA for the specified
four Fiscal Quarter period.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).


“Loan Documents” means this Agreement, the Guaranty Agreement, each Note, each
Issuer Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the


22

--------------------------------------------------------------------------------






provisions of Section 2.18 of this Agreement, the Fee Letters, and all other
agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).


“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit C.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including the Revolving Credit Loans and the Swingline Loans.


“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the LC Issuers to make LC Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Facility Usage (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations and Swingline
Loans being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Facility Usage held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.


“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on (i) the results of operations, business, financial condition
or assets of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
ability of the Borrower or any of its Subsidiaries to perform its obligations
under the Loan Documents to which it is a party, or (iii) the legality,
validity, binding effect or enforceability of this Agreement, the Guaranty
Agreement (except to the extent it terminates in accordance with the provisions
thereof) or the Notes.


“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person with multi-year customer contracts, the
aggregate capital cost of which is reasonably expected by the Borrower to exceed
$30,000,000. For the avoidance of doubt, each of the projects identified in the
Disclosure Schedule shall be a Material Project for all purposes hereunder.


“Material Project EBITDA Adjustments” means, with respect to each Material
Project of a Person:


(A)    prior to the Commercial Operation Date of a Material Project (and
including the Fiscal Quarter in which such Commercial Operation Date occurs) a
percentage (based on the then- current completion percentage of such Material
Project) of an amount determined by the Borrower (and approved by the
Administrative Agent) as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period (except, in the case of the
projects referenced on Schedule 2 hereto, an annualized amount for the periods
described on such schedule shall be used and except, in the case of any other
project, an annualized amount for such other period as may be proposed by the
Borrower and approved by Majority Lenders shall be used) following the


23

--------------------------------------------------------------------------------






scheduled Commercial Operation Date of such Material Project (such amount to be
determined based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, projected revenues from
such contracts, capital costs and expenses, scheduled Commercial Operation Date
and other factors deemed appropriate by the Administrative Agent) which may, at
the Borrower’s option, be added to actual Consolidated EBITDA for the Fiscal
Quarter in which construction or expansion of such Material Project commences
and for each Fiscal Quarter thereafter until the Commercial Operation Date of
such Material Project (including the Fiscal Quarter in which such Commercial
Operation Date occurs, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and


(B)    beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full Fiscal Quarter period following such Commercial Operation Date, may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such Fiscal
Quarters.


Notwithstanding the foregoing:


(i)    no such additions shall be allowed with respect to any Material Project
unless:


(a)not later than 20 days (or such shorter time period as may be agreed by the
Administrative Agent) prior to the delivery of a certificate required by the
terms and provisions of Section 6.01(b) if Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.09,
the Borrower shall have delivered to the Administrative Agent a proposed
determination of Material Project EBITDA Adjustments setting forth (i) the
scheduled Commercial Operation Date for such Material Project and (ii)
projections of Consolidated EBITDA attributable to such Material Project, along
with a reasonably detailed explanation of the basis therefor, and


(b)prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld or delayed) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent; and


24

--------------------------------------------------------------------------------






(ii)    the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 30% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).


The parties hereto acknowledge and agree that the adjustments related to
Material Projects reflected in the last Compliance Certificate (as defined in
the applicable Existing Credit Agreement) delivered in respect of each of the
Existing Credit Agreements shall be deemed to be approved Material Project
EBITDA Adjustments hereunder and that the Borrower shall be entitled to continue
to reflect such adjustments hereunder in accordance with the above Material
Project EBITDA Adjustments definition in accordance with the projections
provided for such Material Projects.


“Material Subsidiary” means any Subsidiary that is a “significant subsidiary” as
defined in Article I, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as amended, as such regulation is in effect on any date
of determination.


“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any LC
Application, to the extent the same have not been repaid to LC Issuer (with the
proceeds of Loans or otherwise).


“Maturity Date” means December 1, 2022, as such date may be extended pursuant to
Section 2.17.


“Maximum Rate” has the meaning given to such term in Section 10.09.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the LC Issuers and the Swingline Lender with
respect to Letters of Credit or Swingline Loans issued and outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent, the
applicable LC Issuers and the Swingline Lender in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc., or its successor.


“New Lenders” has the meaning given to such term in Section 2.16(a).


“Non-Consenting Lenders” has the meaning given to such term in Section 2.17(c).


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.


“Notice of Extension” has the meaning given to such term in Section 2.17(a).


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any of the Borrower arising under any Loan Document or
otherwise with respect to any


25

--------------------------------------------------------------------------------






Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any of the Borrower thereof of any proceeding under
any Debtor Relief Laws naming it as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding,


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Original Obligation” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.


“Original Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07(b)).


“Participant” has the meaning given to such term in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“Performance Guaranties” means, collectively, guaranties by the Borrower or any
of its Subsidiaries of obligations of any Unrestricted Subsidiary (but not of
Indebtedness of any Unrestricted Subsidiary) not to exceed in the aggregate
amount outstanding of $200,000,000 at any time.


“Permitted Investors” has the meaning given to such term in the definition of
“Change of Control.”


“Permitted Lien” has the meaning given to such term in Section 7.02.


26

--------------------------------------------------------------------------------






“Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether or not
secured, other than Indebtedness permitted under subsections (a) through (h) of
Section 7.01 and (ii) Indebtedness of the Borrower or any Subsidiary secured by
Liens on property of the Borrower or any Subsidiary, other than Liens permitted
under subsections (a) through (p) of Section 7.02, not to exceed at any one time
outstanding in the aggregate under clause (i) and (ii), but without duplication,
an aggregate principal amount equal to 20% of Consolidated Net Tangible Assets.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Petroleum Products” means crude oil, condensate, intermediaries, distillates,
natural gas, natural gas liquids (NGLs), liquefied petroleum gases (LPGs),
refined petroleum products or any blend thereof.


“Platform” has the meaning specified in Section 6.02.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in Charlotte, North Carolina. Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.


“Public Lender” has the meaning specified in Section 6.02.


“Qualified Securitization Financing” means a receivables securitization facility
or factoring arrangement entered into by the Borrower or a Subsidiary, as such
facility or arrangement may be amended, restructured, supplemented, restated or
otherwise modified from time to time, provided that no such amendment,
supplement, restructuring or modification shall change the scope of such
facility or arrangement from that of a receivables securitization transaction or
factoring arrangement, as applicable; provided that, (a) at the time of
incurrence thereof, the Borrower shall have determined in good faith that such
facility or factoring arrangement (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and its Subsidiaries, (b) the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by the Borrower at the time of incurrence thereof)
and (c) the aggregate amount of such facility or arrangement shall not exceed
$300,000,000.


“Quarterly Testing Date” means the last day of each Fiscal Quarter.


“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
long-term debt of the Borrower.


“Rating Agency” means Fitch, S&P or Moody’s.


27

--------------------------------------------------------------------------------






“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.


“Register” has the meaning given to such term in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Replacement Rate” has the meaning assigned thereto in Section 3.04.


“Responsible Officer” of a Person means the chief executive officer, president,
chief financial officer, or treasurer of such Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such entity and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such entity.


“Revolving Credit Loan” means a Loan made pursuant to Section 2.01.


“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date of this Agreement as amended from time to time.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc., or its successor.


“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of comprehensive country, region or territory-wide
Sanctions (including, as of the Closing Date, the Crimea region of Ukraine,
Cuba, Iran, North Korea and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’ s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the
U.S. Department of State, the United Nations Security Council, the European
Union, or Her Majesty’s Treasury, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b).


“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by the U.S. government
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, or Her Majesty’s Treasury.


“Specified Acquisition” means an acquisition of assets, Equity Interests,
operating lines or divisions by the Borrower, a Subsidiary, an Unrestricted
Subsidiary or a joint venture for a purchase price of not less than
$100,000,000.


28

--------------------------------------------------------------------------------






“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date designated by the
Borrower as the termination date of such Specified Acquisition Period, or (c)
the Quarterly Testing Date on which the Borrower is in compliance with Section
7.09 as such compliance is determined as if such period was not a Specified
Acquisition Period; provided, in the event the Leverage Ratio exceeds 5.00 to
1.00 as of the end of any Fiscal Quarter in which a Specified Acquisition has
occurred, the Borrower shall be deemed to have so elected a Specified
Acquisition Period with respect thereto on such last day of such Fiscal Quarter,
and provided, further, following the election (or deemed election) of a
Specified Acquisition Period, the Borrower may not elect (or be deemed to have
elected) a subsequent Specified Acquisition Period unless, at the time of such
subsequent election, the Leverage Ratio does not exceed 5.00 to 1.00; and
provided further with respect to a Specified Acquisition by an Unrestricted
Subsidiary or a joint venture, a Specified Acquisition Period may be elected by
the Borrower (or may be deemed elected by the Borrower) only if the
consideration for such Specified Acquisition is raised by the Borrower or a
Subsidiary. Only one Specified Acquisition Period may be elected (or deemed
elected) with respect to any particular Specified Acquisition.


“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.


“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.


“Swingline Lender” means Wells Fargo Bank, National Association.


“Swingline Loan” means a Loan made pursuant to Section 2.02.


“Swingline Sublimit” means an amount equal to the lesser of (a) $300,000,000 and
(b) the Aggregate Commitments. The Swingline Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“SXL” means Sunoco Logistics Partners Operations L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event


29

--------------------------------------------------------------------------------






described in Section 4043(c) of ERISA other than a reportable event not subject
to the provision for 30 day notice to the Pension Benefit Guaranty Corporation
pursuant to a waiver by such corporation under Section 4043(a) of ERISA, or (b)
the withdrawal of any ERISA Affiliate from an ERISA Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
or (c) the filing of a notice of intent to terminate any ERISA Plan or the
treatment of any ERISA Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate any ERISA Plan by the
Pension Benefit Guaranty Corporation under Section 4042 of ERISA, or (e) any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
ERISA Plan.


“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.


“TWP” means Transwestern Pipeline Company, LLC, a Delaware limited liability
company, or the corporate, partnership or limited liability successor thereto.


“TWP Note Purchase Agreements” means collectively, (a) the Note Purchase
Agreement dated as of November 17, 2004, among TWP and the purchasers named
therein, as amended and supplemented, (b) the Note Purchase Agreement dated as
of May 24, 2007, among TWP and the purchasers named therein, as amended and
supplemented, and (c) the Note Purchase Agreement dated as of December 9, 2009,
among TWP and the purchasers named therein, as amended and supplemented.


“Type” means, (a) with respect to a Revolving Credit Loan, its character as a
Base Rate Loan or a Fixed Period Eurodollar Loan, and (b) with respect to a
Swingline Loan, its character as a Base Rate Loan or a Daily Floating Eurodollar
Loan.


“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.


“United States” and “U.S.” mean the United States of America.


“Unrestricted Subsidiaries” means, (a) as of the Closing Date until subsequently
redesignated in accordance with Section 6.09, the subsidiaries listed in the
Disclosure Schedule as Unrestricted Subsidiaries, (b) any other subsidiary of
the Borrower which is designated as an Unrestricted Subsidiary pursuant to
Section 6.09, and (c) each subsidiary of each of the foregoing.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (g) of Section 3.01.


30

--------------------------------------------------------------------------------






“Voting Stock” means, with respect to any Person, the Equity Interest of such
Person entitling the holders thereof (whether at all times or only so long as no
senior class of Equity Interest has voting power by reason of any contingency)
to vote in the election of members of the board of directors or other governing
body of such Person; provided that with respect to a limited partnership or
other entity that does not have a board of directors, Voting Stock means the
Equity Interest of the general partner of such limited partnership or other
business entity with the ultimate authority to manage the business and
operations of such Person.


“Wells Fargo” means Wells Fargo Bank, National Association and its successors.


“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership and directors’ qualifying shares if applicable.


“Withholding Agent” means the Borrower and the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time,


31

--------------------------------------------------------------------------------






and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.3
Accounting Terms.



(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.


(b)Changes in GAAP. If at any time any change in GAAP would affect any provision
set forth in any Loan Document, and either the Borrower or the Majority Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Lenders); provided that, until so amended, (i) such provision shall continue to
be interpreted in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders a
reconciliation between calculations of any applicable ratio or requirement made
before and after giving effect to such change in GAAP.


1.4    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.5    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


32

--------------------------------------------------------------------------------






1.6    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.


1.7    Rates. The Administrative Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of “Daily
Floating Eurodollar Rate” or “Fixed Period Eurodollar Rate”.




ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.1    Loans. Subject to the terms and conditions hereof, each Lender agrees to
make Revolving Credit Loans (“Revolving Credit Loans”) to the Borrower upon the
Borrower’s request from time to time during the Commitment Period, provided that
(a) subject to Sections 3.03, 3.05 and 3.07, all Lenders are requested to make
Revolving Credit Loans of the same Type in accordance with their respective
Applicable Percentages and as part of the same Borrowing, and
(b) after giving effect to such Revolving Credit Loans, the Facility Usage does
not exceed the Aggregate Commitments, and the Loans of any Lender plus such
Lender’s Applicable Percentage of all LC Obligations does not exceed such
Lender’s Commitment. The aggregate amount of all Revolving Credit Loans that are
Base Rate Loans in any Borrowing must be equal to $5,000,000 or any higher
integral multiple of $1,000,000. The aggregate amount of all Eurodollar Loans in
any Borrowing must be equal to $5,000,000 or any higher integral multiple of
$1,000,000. The Borrower may have no more than twelve (12) Borrowings of
Eurodollar Loans outstanding at any time. Subject to the terms and conditions of
this Agreement, the Borrower may borrow, repay, and reborrow under this Section
2.01. The Borrower shall repay the aggregate outstanding principal amount of the
Loans on the Maturity Date, subject to the provisions of Section 2.17.


2.2
Swingline Loans.



(a)Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Commitment Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Percentage of the
outstanding amount of Loans and LC Obligations of the Lender acting as Swingline
Lender, may exceed the amount of such Lender’s Commitment; provided, that after
giving effect to any amount requested, (i) the aggregate principal amount of all
outstanding Swingline Loans does not exceed the Aggregate Commitments, and (ii)
the aggregate outstanding amount of the Loans of any Lender, plus such Lender’s
Applicable Percentage of the outstanding


33

--------------------------------------------------------------------------------






amount of all LC Obligations, plus such Lender’s Applicable Percentage of the
outstanding amount of all Swingline Loans does not exceed such Lender’s
Commitment; provided further that the Swingline Lender will not make a Swingline
Loan from and after the date which is one (1) day after it has received written
notice from the Borrower or any Lender that one or more of the applicable
conditions to Credit Extensions specified in Section 4.02 is not then satisfied
until such conditions are satisfied or waived in accordance with the provisions
of this Agreement (and the Swingline Lender shall be entitled to conclusively
rely on any such notice and shall have no obligation to independently
investigate the accuracy of such notice and shall have no liability to the
Borrower in respect thereof if such notice proves to be inaccurate). The
Borrower will have the option to choose whether the Swingline Loan is (A) Base
Rate Loan, or (B) a Daily Floating Eurodollar Loan. The aggregate amount of
Swingline Loans in any Borrowing shall not be subject to a minimum amount or
increment. Each Swingline Loan accruing interest at the Daily Floating
Eurodollar Rate shall continue to accrue interest as a Daily Floating Eurodollar
Loan at the end of each Interest Period applicable thereto unless and until (x)
the Borrower has given notice of conversion to a Base Rate Loan in accordance
with Section 2.04, or (y) such Swingline Loan is refunded pursuant to Section
2.02(b).


(b)Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by each Lender in accordance with its
Applicable Percentage and shall thereafter be reflected as Loans of the Lenders
on the books and records of the Administrative Agent. Each Lender shall fund its
Applicable Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its Applicable Percentage of
a Swingline Loan shall be affected by any other Lender’s failure to fund its
Applicable Percentage of a Swingline Loan, nor shall any Lender’s Applicable
Percentage be increased as a result of any such failure of any other Lender to
fund its Applicable Percentage of a Swingline Loan.


(c)The Borrower shall pay to the Swingline Lender the amount of each Swingline
Loan (unless such Swingline Loan is fully refunded by the Lenders pursuant to
Section 2.02(b)): on the earliest to occur of (i) demand by the Swingline Lender
and (ii) the Maturity Date. If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
Applicable Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.02 and which such
Event of Default has not been waived by the Majority Lenders or the Lenders, as
applicable).


(d)Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans in accordance with the terms of this Section 2.02 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to


34

--------------------------------------------------------------------------------






the refunding of any outstanding Swingline Loans pursuant to this Section 2.02,
one of the events described in subsections (i)(i), (i)(ii) or (i)(iii) of
Section 8.01 shall have occurred, each Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided, irrevocable
and unconditional participating interest in the Swingline Loans to be refunded
in an amount equal to its Applicable Percentage of the aggregate amount of such
Swingline Loans. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation, and upon
receipt thereof, the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded). Notwithstanding the foregoing provisions of this Section 2.02(d), a
Lender shall have no obligation to refund a Swingline Loan pursuant to Section
2.02(b) if (i) a Default shall exist at the time such refunding is requested by
the Swingline Lender, (ii) such Default had occurred and was continuing at the
time such Swingline Loan was made by the Swingline Lender and (iii) such Lender
notified the Swingline Lender in writing, not less than one Business Day prior
to the making by the Swingline Lender of such Swingline Loan, that such Default
has occurred and is continuing and that such Lender will not refund Swingline
Loans made while such Default is continuing.


2.3    Requests for New Loans. The Borrower must give to the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans to be funded by Lenders, except in the case of
Swingline Loans under a cash management arrangement as provided below. Each such
notice constitutes a “Loan Notice” hereunder and must:


(a)specify (i) the aggregate amount of any such Borrowing of Base Rate Loans and
the date on which such Base Rate Loans are to be advanced, (ii) the aggregate
amount of any such Borrowing of Fixed Period Eurodollar Loans, the date on which
such Fixed Period Eurodollar Loans are to be advanced (which shall be the first
day of the Interest Period which is to apply thereto), and the length of the
applicable Interest Period, or (iii) the aggregate amount of any such Borrowing
of Swingline Loans, the date on which such Swingline Loans are to be advanced,
and whether such Swingline Loans are Base Rate Loans or Daily Floating
Eurodollar Loans; and


(b)be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Base Rate Loans or Swingline Loans are to be made, or (ii)
the third Business Day preceding the day on which any such Eurodollar Loans are
to be made.


Each such written request or confirmation must be made in the form and substance
of the Loan Notice attached as Exhibit C hereto, duly completed. Each such
telephonic request shall be deemed a representation, warranty, acknowledgment
and agreement by the Borrower as to the matters which are required to be set out
in such written confirmation. Upon receipt of any such Loan Notice requesting
Revolving Credit Loans, the Administrative Agent shall give each Lender prompt
notice of the terms thereof. Upon receipt of any such Loan Notice requesting
Swingline


35

--------------------------------------------------------------------------------






Loans, the Administrative Agent shall give the Swingline Lender prompt notice of
the terms thereof. In the case of Revolving Credit Loans, if all conditions
precedent to such new Loans have been met, each Lender will on the date
requested promptly, and in no event later than 2:00 p.m., remit to the
Administrative Agent at the Administrative Agent’s Office the amount of such
Lender’s Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to such Loans have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower. In the case of Swingline
Loans, if all conditions precedent to such new Loans have been met, the
Swingline Lender will on the date requested promptly remit to the Administrative
Agent at the Administrative Agent’s Office the amount of such Swingline Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Swingline Loan have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower. Revolving Credit Loans to be
made for the purpose of refunding Swingline Loans shall be made by the Lenders
as provided in Section 2.02(b). The Borrower may maintain with the Swingline
Lender operating accounts with a cash management arrangement for the automatic
funding and repayment of Swingline Loans according to cash needs or excess cash
existing in the operating accounts at the end of each Business Day. No request
to the Administrative Agent by the Borrower is required for the funding or
repayment of Swingline Loans in connection with such arrangement; provided,
however, the Borrower must notify the Swingline Lender and the Administrative
Agent immediately on any Business Day if one or more of the applicable
conditions specified in Article IV is not then satisfied and instruct the
Swingline Lender not to fund Swingline Loans under such arrangement until the
Borrower has notified the Swingline Lender and the Administrative Agent that all
applicable conditions specified in Article IV are satisfied.


2.4    Continuations and Conversions of Existing Loans. The Borrower may make
the following elections with respect to Revolving Credit Loans already
outstanding: to Convert, in whole or in part, Base Rate Loans to Eurodollar
Loans, to Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on
the last day of the Interest Period applicable thereto, and to Continue, in
whole or in part, Eurodollar Loans beyond the expiration of such Interest Period
by designating a new Interest Period to take effect at the time of such
expiration. In making such elections, the Borrower may combine existing
Revolving Credit Loans made pursuant to separate Borrowings into one new
Borrowing or divide existing Revolving Credit Loans made pursuant to one
Borrowing into separate new Borrowings, provided, that (i) the Borrower may have
no more than twelve (12) Borrowings of Eurodollar Loans outstanding at any time,
(ii) the aggregate amount of all Base Rate Loans in any Borrowing must be equal
to $1,000,000 or any higher integral multiple of $500,000, and (iii) the
aggregate amount of all Eurodollar Loans in any Borrowing must be equal to
$5,000,000 or any higher integral multiple of $1,000,000. To make any such
election, the Borrower must give to the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:


(a)specify the existing Loans which are to be Continued or Converted;


36

--------------------------------------------------------------------------------






(b)specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and


(c)be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to Base Rate Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.


Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Event of Default, the
Borrower may not make any election to Convert existing Loans into Eurodollar
Loans or Continue existing Loans as Eurodollar Loans beyond the expiration of
their respective and corresponding Interest Period then in effect without the
consent of the Majority Lenders. If (due to the existence of an Event of Default
or for any other reason) the Borrower fails to timely and properly give any Loan
Notice with respect to a Borrowing of existing Fixed Period Eurodollar Loans at
least three days prior to the end of the Interest Period applicable thereto,
such Fixed Period Eurodollar Loans, to the extent not prepaid at the end of such
Interest Period, shall automatically be Converted into Base Rate Loans at the
end of such Interest Period. No new funds shall be repaid by the Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate, Interest Period
or Type applicable to already outstanding Loans.


2.5    Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) to
refinance the Existing Credit Agreements, (b) for working capital purposes, (c)
for purchases of common Equity Interests of the Borrower or other Distributions,
(d) for acquisitions of assets or Equity Interests otherwise permitted under the
terms of this Agreement and (e) for general business purposes. The Letters of
Credit shall be used for general business purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations T, U and X. The Borrower
represents and warrants that the Borrower is not engaged principally, or as one
of the Borrower’s important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock.


2.6    Prepayments of Loans. The Borrower may, upon three Business Days’ notice
to the Administrative Agent (which notice shall be irrevocable except that such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or the receipt of the proceeds from the incurrence of other
Indebtedness or any other event, in which case such notice


37

--------------------------------------------------------------------------------






may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied, and the
Administrative Agent will promptly give notice to the other Lenders), from time
to time and without premium or penalty (other than Eurodollar Loan breakage
costs, if any, pursuant to Section 3.06) prepay the Loans, in whole or in part,
so long as the aggregate amounts of all partial prepayments of principal on the
Loans equals $5,000,000 or any higher integral multiple of $1,000,000. Each
prepayment of principal under this section shall be accompanied by all interest
then accrued and unpaid on the principal so prepaid. Any principal or interest
prepaid pursuant to this section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.


2.7    Letters of Credit. Subject to the terms and conditions hereof, during the
Commitment Period the Borrower may request an LC Issuer to issue, amend, or
extend the expiration date of, one or more Letters of Credit for the account of
the Borrower or any or its Subsidiaries, provided that:


(a)after taking such Letter of Credit into account, (i) the Facility Usage does
not exceed the Aggregate Commitments at such time, (ii) the aggregate
outstanding amount of the Loans of any Lender, plus such Lender’s Applicable
Percentage of the outstanding amount of all LC Obligations, plus such Lender’s
Applicable Percentage of the outstanding amount of all Swingline Loans does not
exceed such Lender’s Commitment, and (iii) the outstanding amount of the LC
Obligations does not exceed the Letter of Credit Sublimit;


(b)the expiration date of such Letter of Credit is (i) prior to the Letter of
Credit Expiration Date with respect to Letters of Credit not to exceed an
aggregate face amount of
$80,000,000, and (ii) otherwise, prior to the earlier of (A) 365 days after the
issuance thereof, provided that such Letter of Credit may provide for automatic
extensions of such expiration date (such Letter of Credit an “Auto-Extension
Letter of Credit”) for additional periods of 365 days thereafter, and (B) the
Letter of Credit Expiration Date;


(c)the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject such LC Issuer to any cost which is not reimbursable under Article III;


(d)such Letter of Credit (i) is in form and upon terms as shall be acceptable to
such LC Issuer in its sole and absolute discretion and (ii) is in an aggregate
amount not to exceed the LC Commitment of such LC Issuer;


(e)no Lender is at the time of such request a Defaulting Lender or, if a
Defaulting Lender then exists, such LC Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such LC Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate such LC
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.19(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Obligations as to which such LC Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion;


38

--------------------------------------------------------------------------------






(f)all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied; and


(g)each such LC Issuer will honor any such request if the foregoing conditions
(a) through (f) (the “LC Conditions”) have been met as of the date of issuance,
amendment, or extension of such Letter of Credit.


As of the Closing Date, each of the Existing Letters of Credit shall constitute,
for all purposes of this Agreement and the other Loan Documents, a Letter of
Credit issued and outstanding hereunder.


2.8    Requesting Letters of Credit. The Borrower must make written application
for any Letter of Credit at least three Business Days (or such shorter period as
may be agreed upon by the applicable LC Issuer) before the date on which the
Borrower desires for LC Issuer to issue such Letter of Credit. By making any
such written application, unless otherwise expressly stated therein, the
Borrower shall be deemed to have represented and warranted that the LC
Conditions will be met as of the date of issuance of such Letter of Credit. Each
such written application for a Letter of Credit must be made in the form of a LC
Application appropriately completed and signed by a Responsible Officer of the
Borrower. In the case of a request for an initial issuance of a Letter of
Credit, such LC Application shall specify in form and detail satisfactory to the
applicable LC Issuer: (i) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof; (v)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (vii) the purpose and nature of
the requested Letter of Credit; and (viii) such other matters as the applicable
LC Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such LC Application shall specify in form and
detail satisfactory to the applicable LC Issuer (i) the Letter of Credit to be
amended; (ii) the proposed date of amendment thereof (which shall be a Business
Day); (iii) the nature of the proposed amendment; and (iv) such other matters as
the applicable LC Issuer may require. Additionally, the Borrower shall furnish
to the applicable LC Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable LC Issuer or the
Administrative Agent may require. If all LC Conditions for a Letter of Credit
have been met on any Business Day before 11:00 a.m. (or such later time as may
be agreed upon by the applicable LC Issuer), the applicable LC Issuer will issue
such Letter of Credit on the same Business Day at such LC Issuer’s Lending
Office. If the LC Conditions are met on any Business Day on or after 11:00 a.m.,
the applicable LC Issuer will issue such Letter of Credit on the next succeeding
Business Day at such LC Issuer’s Lending Office. If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control. Unless otherwise directed by the
applicable LC Issuer, the Borrower shall not be required to make a specific
request to such LC Issuer for any extension of an Auto-Extension Letter of
Credit. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not


39

--------------------------------------------------------------------------------






later than five Business Days prior to the end of the Commitment Period;
provided, however, that an LC Issuer shall not permit any such extension if (A)
such LC Issuer has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
from the Administrative Agent, any Lender or the Borrower on or before the day
that is five Business Days before the last day in which notice of non-extension
for such Letter of Credit may be given that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and directing such
LC Issuer not to permit such extension.


2.9
Reimbursement and Participations.



(a)Reimbursement. Each Matured LC Obligation shall constitute a loan by LC
Issuer to the Borrower. The Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Base Rate plus the Applicable Rate for
Base Rate Loans to and including the second Business Day after the Matured LC
Obligation is incurred, subject to Section 2.09(b), and (ii) at the Default Rate
applicable to Base Rate Loans on each day thereafter.


(b)Letter of Credit Advances. If the beneficiary of any Letter of Credit makes a
draft or other demand for payment thereunder, then the Borrower shall be deemed
to have requested the Lenders make Loans to the Borrower in the amount of such
draft or demand, which Loans shall be made concurrently with LC Issuer’s payment
of such draft or demand and shall be immediately used by LC Issuer to repay the
amount of the resulting Matured LC Obligation. Such deemed request by the
Borrower shall be made in compliance with all of the provisions hereof, provided
that for the purposes of the first sentence of Section 2.01, the amount of such
Loans shall be considered, but the amount of the Matured LC Obligation to be
concurrently paid by such Loans shall not be considered.


(c)Participation by Lenders. Each LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and – to induce the LC Issuers to issue Letters of
Credit hereunder – each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from each LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk an undivided
interest equal to such Lender’s Applicable Percentage of such LC Issuer’s
obligations and rights under each Letter of Credit issued by it hereunder and
the amount of each Matured LC Obligation paid by LC Issuer thereunder. Each
Lender unconditionally and irrevocably agrees with LC Issuer that, if a Matured
LC Obligation is paid under any Letter of Credit for which LC Issuer is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement and the related LC Application (including any reimbursement by means
of concurrent Loans or by the application of Cash Collateral), such Lender shall
(in all circumstances and without set-off or counterclaim) pay to such LC Issuer
on demand, in immediately available funds at such LC Issuer’s Lending Office,
such Lender’s Applicable Percentage of such Matured LC Obligation (or any
portion thereof which has not been reimbursed by the Borrower). Each Lender’s
obligation to pay each LC Issuer pursuant to the terms of this subsection is
irrevocable and unconditional. If any amount required to be paid by any Lender
to any LC Issuer pursuant to this subsection is paid by such Lender to such LC
Issuer within three Business Days after the date such payment is due, such


40

--------------------------------------------------------------------------------






LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Federal
Funds Rate. If any amount required to be paid by any Lender to any LC Issuer
pursuant to this subsection is not paid by such Lender to such LC Issuer within
three Business Days after the date such payment is due, such LC Issuer shall in
addition to such amount be entitled to recover from such Lender, on demand,
interest thereon calculated from such due date at the Base Rate.


(d)Distributions to Participants. Whenever a LC Issuer has in accordance with
this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if such LC Issuer thereafter receives
any payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of Cash Collateral or
otherwise, and excluding only interest for any period prior to such LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), such LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by such LC Issuer; provided, however, that if any such payment
received by such LC Issuer must thereafter be returned by such LC Issuer, such
Lender shall return to such LC Issuer the portion thereof which such LC Issuer
has previously distributed to it.


(e)Calculations. A written advice setting forth in reasonable detail the amounts
owing under this Section, submitted by a LC Issuer to the Borrower or any Lender
from time to time, shall be conclusive, absent manifest error, as to the amounts
thereof.


(f)Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable LC Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor the LC Issuers, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable LC Issuer;
provided that the foregoing shall not be construed to excuse a LC Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
special, punitive, indirect or consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by such LC


41

--------------------------------------------------------------------------------






Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an LC Issuer (as finally determined by a court
of competent jurisdiction), such LC Issuer shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an LC Issuer may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


2.10
No Duty to Inquire.



(a)Drafts and Demands. Each LC Issuer is authorized and instructed to accept and
pay drafts and demands for payment under any Letter of Credit without requiring,
and without responsibility for, any determination as to the existence of any
event giving rise to said draft, either at the time of acceptance or payment or
thereafter. No LC Issuer is under any duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. The Borrower releases each LC Issuer and each Lender
from, and agrees to hold each LC Issuer and each Lender harmless and indemnified
against, any liability or claim in connection with or arising out of the subject
matter of this section, which indemnity shall apply whether or not any such
liability or claim is in any way or to any extent caused, in whole or in part,
by any negligent act or omission of any kind by any LC Issuer or Lender,
provided only that no LC Issuer or Lender shall be entitled to indemnification
for that portion, if any, of any liability or claim which is proximately caused
by its own individual gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and nonappealable judgment.


(b)Extension of Maturity. If the maturity of any Letter of Credit is extended by
its terms or by Law or governmental action, if any extension of the maturity or
time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of the Borrower, or if the amount of any
Letter of Credit is increased or decreased at the request of the Borrower, this
Agreement shall be binding upon the Borrower and all of its Subsidiaries with
respect to such Letter of Credit as so extended, increased, decreased or
otherwise modified, with respect to drafts and property covered thereby, and
with respect to any action taken by a LC Issuer, such LC Issuer’s
correspondents, or any Lender in accordance with such extension, increase,
decrease or other modification.


(c)Transferees of Letters of Credit. If any Letter of Credit provides that it is
transferable, no LC Issuer shall have any duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall any LC
Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and


42

--------------------------------------------------------------------------------






payment by an LC Issuer to any purported transferee or transferees as determined
by such LC Issuer is hereby authorized and approved, and the Borrower releases
each LC Issuer and each Lender from, and agrees to hold each LC Issuer and each
Lender harmless and indemnified against, any liability or claim in connection
with or arising out of the foregoing, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by any LC Issuer or
Lender, provided only that no LC Issuer or any Lender shall be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final and nonappealable
judgment.


2.11
Interest Rates and Fees.



(a)Interest Rates. Unless the Default Rate shall apply, (i) each Base Rate Loan
shall bear interest on each day outstanding at the Base Rate plus the Applicable
Rate for Base Rate Loans in effect on such day, (ii) each Fixed Period
Eurodollar Loan shall bear interest on each day during the related Interest
Period at the related Fixed Period Eurodollar Rate plus the Applicable Rate for
Eurodollar Loans in effect on such day, and (iii) each Swingline Loan shall bear
interest on each day outstanding at (A) the Base Rate plus the Applicable Rate
for Base Rate Loans in effect on such day or (B) the Daily Floating Eurodollar
Rate plus the Applicable Rate for Eurodollar Loans in effect on such day, as
applicable. During a Default Rate Period, the portion of all Loans and other
Obligations that are then overdue shall bear interest on each day outstanding at
the applicable Default Rate. The interest rate shall change whenever the
applicable Base Rate, the Fixed Period Eurodollar Rate, the Daily Floating
Eurodollar Rate or the Applicable Rate for Base Rate Loans or Eurodollar Loans
changes. In no event shall the interest rate on any Loan exceed the Maximum
Rate.


(b)Commitment Fees. In consideration of each Lender’s commitment to make Loans,
the Borrower will pay to the Administrative Agent for the account of each Lender
a commitment fee determined on a daily basis equal to the Applicable Rate for
commitment fees in effect on such day times such Lender’s Applicable Percentage
of the unused portion of the Aggregate Commitments on each day during the
Commitment Period, determined for each such day by deducting from the amount of
the Aggregate Commitments at the end of such day the Facility Usage. For the
purposes of calculating the commitment fee pursuant to this subsection (b), the
aggregate amount of outstanding Swingline Loans shall not be included in the
term Facility Usage. This commitment fee shall be due and payable in arrears on
the last day of each Fiscal Quarter and at the end of the Commitment Period.


(c)Letter of Credit Fees. In consideration of LC Issuer’s issuance of any Letter
of Credit, the Borrower agrees to pay to the Administrative Agent, for the
account of all Lenders in accordance with their respective Applicable
Percentages, a Letter of Credit fee (the “Letter of Credit Fee”) equal to the
Applicable Rate for Fixed Period Eurodollar Loans then in effect (or the Default
Rate during the Default Rate Period) applicable each day times the face amount
of such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has


43

--------------------------------------------------------------------------------






not provided Cash Collateral satisfactory to the applicable LC Issuer pursuant
to Section 2.07 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.19(a)(iv), with the balance of such fee, if any, payable to the
applicable LC Issuer for its own account. Such fee will be calculated on the
face amount of each Letter of Credit outstanding on each day at the above
applicable rates and will be payable in arrears on the last Business Day of each
Fiscal Quarter. In addition, the Borrower will pay a minimum administrative
issuance fee with respect to each Letter of Credit at the rate per annum
specified in such LC Issuer’s Fee Letter and such other fees and charges
customarily charged by such LC Issuer in respect of any issuance, amendment or
negotiation of any Letter of Credit in accordance with such LC Issuer’s
published schedule of such charges effective as of the date of such amendment or
negotiation; such fees will be payable to the Administrative Agent for the
account of such LC Issuer in arrears on the last Business Day of each Fiscal
Quarter.


(d)Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower will pay fees to the
Administrative Agent as described in its Fee Letter.


(e)Calculations and Determinations. All calculations of interest chargeable with
respect to the Eurodollar Rate, the Federal Funds Rate and of fees shall be made
on the basis of actual days elapsed (including the first day but excluding the
last) and a year of 360 days. All calculations under the Loan Documents of
interest chargeable with respect to the Prime Rate shall be made on the basis of
actual days elapsed (including the first day but excluding the last) and a year
of 365 or 366 days, as appropriate.


(f)Past Due Obligations. The Borrower hereby promises to each Lender to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.


2.12
Evidence of Debt.



(a)Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business and by the Register. The Register and the accounts
or records maintained by each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender in respect of such matters and the Register, the Register shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such


44

--------------------------------------------------------------------------------






accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.


(b)Letters of Credit; Swingline Loans. In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.


2.13
Payments Generally; Administrative Agent’s Clawback.



(a)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Revolving Credit Loans, to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, and (ii) with respect to Swingline Loans, to the Administrative
Agent, for the account of the Swingline Lender. Each such payment shall be made
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 3:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of each such payment with respect to Revolving Credit Loans
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and
(B)in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the


45

--------------------------------------------------------------------------------






amount of such interest paid by the Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or an LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the applicable LC Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such LC Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.14    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on


46

--------------------------------------------------------------------------------






any of the Loans made by it, or the participations in LC Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in LC Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:


(a)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(b)the provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 2.18, or (iii)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or subparticipations in LC Obligations or
Swingline Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary or Unrestricted Subsidiary thereof (as to which the
provisions of this Section shall apply).


The Borrower and each Subsidiary consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
entity rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such entity in the amount of
such participation.


2.15    Reductions in Commitment. The Borrower shall have the right from time to
time to permanently reduce the Aggregate Commitments, provided that (i) notice
of such reduction is given not less than two Business Days prior to such
reduction, (ii) the resulting Aggregate Commitments are not less than the
Facility Usage, and (iii) each partial reduction shall be in an amount at least
equal to $5,000,000 and in multiples of $1,000,000 in excess thereof. Such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or the receipt of the proceeds from the incurrence of other
Indebtedness or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied.


2.16
Increase in Aggregate Commitments.



(a)The Borrower shall have the option, without the consent of the Lenders or LC
Issuers, from time to time to cause one or more increases in the Aggregate
Commitments by adding, subject to the prior approval of the Administrative Agent
(such approval not to be unreasonably withheld), to this Agreement one or more
financial institutions as Lenders


47

--------------------------------------------------------------------------------






(collectively, the “New Lenders”) or by allowing one or more Lenders to increase
their respective Commitments; provided however that: (i) prior to and after
giving effect to the increase, no Event of Default shall have occurred hereunder
and be continuing, (ii) no such increase shall cause the Aggregate Commitments
to exceed $6,000,000,000, (iii) no Lender’s Commitment shall be increased
without such Lender’s consent, and (iv) such increase shall be evidenced by a
commitment increase agreement in form and substance acceptable to the
Administrative Agent and executed by the Borrower, the Administrative Agent, New
Lenders, if any, and Lenders increasing their Commitments, if any, and which
shall indicate the amount and allocation of such increase in the Aggregate
Commitments and the effective date of such increase (the “Increase Effective
Date”). Each financial institution that becomes a New Lender pursuant to this
Section by the execution and delivery to the Administrative Agent of the
applicable commitment increase agreement shall be a “Lender” for all purposes
under this Agreement on the applicable Increase Effective Date. The Borrower
shall borrow and prepay Loans on each Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.07) to the extent necessary to
keep the outstanding Loans of each Lender ratable with such Lender’s revised
Applicable Percentage after giving effect to any nonratable increase in the
Aggregate Commitments under this Section.


(b)As a condition precedent to each increase pursuant to subsection (a) above,
the Borrower shall deliver to the Administrative Agent, to the extent requested
by the Administrative Agent, the following in form and substance satisfactory to
the Administrative Agent:


(i)    a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects (except to the extent
that any such representation or warranty is qualified by materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of the Increase Effective Date after giving effect to such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date (except to the extent that any
such representation or warranty is qualified by materiality, in which case such
representations and warranties shall be true and correct in all respects), and
(B) no Event of Default exists;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower is validly existing and in good standing in its jurisdiction of
organization; and


(iii)    a favorable opinion of counsel to the Borrower, relating to such
increase agreement, addressed to the Administrative Agent and each Lender.


48

--------------------------------------------------------------------------------






2.17
Extension of Maturity Date; Removal of Lenders.



(a)Subject to the remaining terms and provisions of this Section 2.17, the
Borrower shall have the option to twice extend the Maturity Date for a period of
one year (each such option shall be referred to herein as an “Extension
Option”). In connection with the Extension Option, the Borrower may, by written
notice to the Administrative Agent (a “Notice of Extension”), not later than 30
days prior to the then effective Maturity Date, advise the Lenders that it
requests an extension of the then effective Maturity Date (such then effective
Maturity Date being the “Existing Maturity Date”) by one year, effective on the
Existing Maturity Date. The Administrative Agent will promptly, and in any event
within five Business Days of the receipt of any such Notice of Extension, notify
the Lenders of the contents of each such Notice of Extension.


(b)Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default or Default has
occurred and is continuing, and (B) the representations and warranties contained
in Article V are correct in all material respects (except to the extent that any
such representation or warranty is qualified by materiality, in which case such
representations and warranties shall be true and correct in all respects) on and
as of the date Borrower provides any Notice of Extension, as though made on and
as of such date (unless any representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be correct in
all material respects as of such earlier date (except to the extent that any
such representation or warranty is qualified by materiality, in which case such
representations and warranties shall be true and correct in all respects)).


(c)In the event a Notice of Extension is given to the Administrative Agent as
provided in Section 2.17(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 15 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If the Majority Lenders so consent (the “Consenting Lenders”) to
such extension, which consent may be withheld in their sole and absolute
discretion, the Maturity Date and the Commitments of the Consenting Lenders
shall be automatically extended to the same date in the year following the
Existing Maturity Date (the “Extended Maturity Date”) and the Maturity Date as
to any and all Lenders who have not consented (the “Non-Consenting Lenders”)
shall remain as the Existing Maturity Date, subject to Section 2.17(d). The
Administrative Agent shall promptly notify the Borrower and all of the Lenders
of each written notice of consent given pursuant to this Section 2.17(c).


(d)The Borrower may replace any Non-Consenting Lender at any time on or before
the Existing Maturity Date with an assignee (including, for the avoidance of
doubt, with a Consenting Lender) in accordance with and subject to Section 10.13
and Section 10.06, including consents required under Section 10.06, provided
that such assignee has consented to the extension of the Existing Maturity Date
to the Extended Maturity Date then in effect, and upon such replacement, the
Maturity Date with respect to the Loans and Commitments of such replacement
Lender shall be the Extended Maturity Date.


49

--------------------------------------------------------------------------------






(e)If all of the Commitments of the Non-Consenting Lenders are not replaced on
or before the Existing Maturity Date, then the Commitments of each
Non-Consenting Lender not so replaced shall terminate on the Existing Maturity
Date, and the Borrower shall fully repay on the Existing Maturity Date the Loans
(including, without limitation, all accrued and unpaid interest and unpaid
fees), if any, of such Non-Consenting Lenders, which shall reduce the aggregate
Commitments accordingly. Following the Existing Maturity Date, the
Non-Consenting Lenders shall have no further obligations under this Agreement,
including, no obligations in respect of participations in Letters of Credit or
Swingline Loans. On the Existing Maturity Date applicable to each Non-Consenting
Lender, all or any part of such Non-Consenting Lenders’ Applicable Percentage of
the outstanding amount of LC Obligations and Swingline Loans shall be
reallocated among the Consenting Lenders (including any replacement Lenders
under Section 2.17(d)) in accordance with their respective Applicable
Percentages (calculated without regard to the Non- Consenting Lenders’
Commitments), but only to the extent that such reallocation does not cause, with
respect to any Consenting Lender (including any such replacement Lender), the
aggregate outstanding amount of the Loans of such Lender, plus such Lender’s
Applicable Percentage of the outstanding amount of all LC Obligations, plus such
Lender’s Applicable Percentage of the outstanding amount of all Swingline Loans
to exceed such Lender’s Commitments as in effect at such time. If the
reallocation described in the preceding sentence cannot, or can only partially,
be effected, the Borrower shall repay Swingline Loans and Cash Collateralize the
LC Obligations to the extent that, after giving effect to the reallocation
pursuant to the preceding sentence and such payment and such Cash
Collateralization of LC Obligations, the outstanding amounts of all Loans
(including Swingline Loans) and LC Obligations do not exceed the Commitments of
the Consenting Lenders (including such replacement Lenders). The amount of Cash
Collateral provided by the Borrower pursuant to this section shall reduce the
Non-Consenting Lenders’ Applicable Percentage of the outstanding amount of LC
Obligations (after giving effect to any partial reallocation above) on a pro
rata basis.


(f)In the event that any Non-Consenting Lender is a LC Issuer and any one or
more Letters of Credit issued by such LC Issuer under this Agreement remain
outstanding on such LC Issuer’s Maturity Date, the Borrower shall deposit cash
collateral with such LC Issuer in an amount equal to the aggregate face amount
of such Letters of Credit upon terms reasonably satisfactory to such LC Issuer
to secure the Borrower’s obligations to reimburse for drawings under such
Letters of Credit or make other arrangements satisfactory to such LC Issuer with
respect to such Letters of Credit including providing other credit support.


2.18
Cash Collateral.



(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or an LC Issuer (i) if such LC Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in a Matured LC
Obligation, or (ii) if, as of the Letter of Credit Expiration Date, any LC
Obligation of such LC Issuer for any reason remains outstanding, the Borrower
shall, in each case, immediately Cash Collateralize the then outstanding LC
Obligations of such LC Issuer in an amount not less than the Minimum Collateral
Amount. At any time that there shall exist a Defaulting Lender, immediately upon
the request of the Administrative


50

--------------------------------------------------------------------------------






Agent, an LC Issuer or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount not less than the Minimum
Collateral Amount to cover all Fronting Exposure (after giving effect to Section
2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo, provided that
Administrative Agent may invest any Cash Collateral provided by the Borrower in
such Cash Equivalents as the Administrative Agent may choose in its sole
discretion. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the LC
Issuers and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, Cash Equivalents,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.18(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or Sections
2.02, 2.07, 2.19 or 8.02 in respect of Letters of Credit or Swingline Loans
shall be held and applied to the satisfaction of the specific LC Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.18 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the LC Issuers or Swingline Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


51

--------------------------------------------------------------------------------






2.19
Defaulting Lenders.



(b)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Majority Lenders” and Section
10.01.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any LC Issuer or
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by any LC Issuer or Swingline Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the LC Issuers or Swingline
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, any LC Issuer or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any final and non-appealable judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Matured LC Obligations in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Matured LC Obligations were made or created at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Matured LC Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Matured LC Obligations owed to, that Defaulting Lender until
such time as all Loans and Matured LC Obligations and Swingline Loans are held
by the Lenders pro


52

--------------------------------------------------------------------------------






rata in accordance with the Commitments without giving effect to clause (iv)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)
Certain Fees.



(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.18.


(C)    With respect to any Letter of Credit Fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuer
and the Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such LC Issuer’s or
the Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.02 and 2.09, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender. Subject to Section 10.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.


53

--------------------------------------------------------------------------------






(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
LC Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.18.


(c)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the LC Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.19(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


(d)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no LC Issuer shall be required to issue,
extend, reinstate, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.1    Taxes.


(a)LC Issuers. For purposes of this Section 3.01, the term “Lender” includes the
LC Issuers.


(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment to a Recipient by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with


54

--------------------------------------------------------------------------------






applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(d)Indemnification by the Borrower. Without duplication of Section 3.01(b), the
Borrower shall indemnify each Recipient, within 15 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided however, that the Borrower shall not indemnify any Recipient for any
penalties, interest and reasonable expenses arising solely from (i) such
Recipient’s failure to notify the Borrower of such Indemnified Taxes within 180
days after such Recipient has actual knowledge of such Indemnified Taxes or (ii)
such Recipient’s gross negligence or willful misconduct. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental


55

--------------------------------------------------------------------------------






Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.


(g)Status of Lenders. (i) If any Lender or the Administrative Agent is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document, such Lender or Administrative Agent shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender or Administrative Agent, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Administrative
Agent is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)
Without limiting the generality of the foregoing,



(A)    if any Lender or the Administrative Agent is a U.S. Person, such Lender
or Administrative Agent shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender or Administrative Agent
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender or Administrative Agent,
as applicable, is exempt from U.S. federal backup withholding tax;


(B)    if any Foreign Lender or an Administrative Agent that is not a U.S.
Person is legally entitled to do so, it shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)    in the case of a Foreign Lender or Administrative Agent claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an


56

--------------------------------------------------------------------------------






exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W- 8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)
executed originals of IRS Form W-8ECI;



(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-
E; or


(iv)    to the extent a Foreign Lender or Administrative Agent is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender or Administrative Agent that is not a U.S. Person
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender or
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA


57

--------------------------------------------------------------------------------






(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made or additional amounts paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.


3.2    Illegality. Unless and until a Replacement Rate is implemented in
accordance with Section 3.04, if any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or


58

--------------------------------------------------------------------------------






to take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest on which is determined by reference to the Eurodollar Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


3.3    Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with Section 3.04, if the Majority Lenders determine
that for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or in connection with
an existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Majority Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.


3.4
Replacement Rate.



59

--------------------------------------------------------------------------------






Notwithstanding anything to the contrary in Section 3.02 or Section 3.03, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03 have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. syndicated loan market or (iii) the applicable supervisor or administrator
(if any) of any applicable interest rate specified herein or any Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in Dollars in the U.S. syndicated loan
market, then the Administrative Agent may, to the extent practicable (subject to
approval of the Borrower and as determined by the Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 3.03 occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the Majority
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 3.04. Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents (including, without limitation, Section 10.01), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five
(5) Business Days of the delivery of such amendment to the Lenders, a written
notice signed by Lenders constituting Majority Lenders stating that such Lenders
object to such amendment (which such notice shall note with specificity the
particular provisions of the amendment to which such Lenders object). To the
extent the Replacement Rate is approved by the Administrative Agent and the
Borrower in connection with this Section 3.03, the Replacement Rate shall be
applied in a manner consistent with market practice.


3.5
Increased Costs; Reserves on Eurodollar Loans.



(a)Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.05(e)) or
any LC Issuer;


(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes and

(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


60

--------------------------------------------------------------------------------






(iii)    impose on any Lender or any LC Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, such LC Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, such LC Issuer or other Recipient, the
Borrower will pay to such Lender, such LC Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, such
LC Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.


(b)Capital Requirements. If any Lender or any LC Issuer determines that any
Change in Law affecting such Lender or such LC Issuer or any Lending Office of
such Lender or such Lender’s or such LC Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such LC Issuer’s capital or on
the capital of such Lender’s or such LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such LC Issuer, to a level below that
which such Lender or such LC Issuer or such Lender’s or such LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such LC Issuer’s policies and the policies of
such Lender’s or such LC Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such LC Issuer or such Lender’s or such LC Issuer’s
holding company for any such reduction suffered.


(c)Certificates for Reimbursement. Any Lender or LC Issuer that makes a demand
for additional amounts under this Section 3.05 shall deliver to the Borrower a
certificate setting forth the amount or amounts necessary to compensate such
Lender or the LC Issuer or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.05, and setting forth in reasonable
detail the basis for calculating such amounts, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such LC
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or any LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or a LC Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or such LC Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such


61

--------------------------------------------------------------------------------






Lender’s or such LC Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


(e)Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.


3.6    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan or a Daily Floating Eurodollar Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan or a Daily Floating Eurodollar Loan on the date or in the
amount notified by the Borrower; or


(c)any assignment of a Fixed Period Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.06, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Loan made by it at the Fixed Period Eurodollar Rate for such Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such Fixed
Period Eurodollar Loan was in fact so funded.


62

--------------------------------------------------------------------------------






3.7
Mitigation Obligations; Replacement of Lenders.



(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.05, or the Borrower is required to pay any
additional amount to any Lender, any LC Issuer, or any Governmental Authority
for the account of any Lender or any LC Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such LC
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such LC Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.05, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such LC Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such LC Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any LC Issuer in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.05, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.


3.8
Survival.



All of the Borrower’s obligations under this Article III shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.1    Conditions of Initial Credit Extension. The obligation of each LC Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)The Administrative Agent shall have received all of the following, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance acceptable
to the Administrative Agent:


(i)    counterparts of (1) this Agreement executed by the Borrower, the
Administrative Agent and each Lender and (2) the Guaranty Agreement executed by
the parties thereto;


(ii)
a Note executed by the Borrower in favor of each Lender requesting a Note;



63

--------------------------------------------------------------------------------






(iii)    such certificate of resolutions or other action, incumbency certificate
and/or other certificates of Responsible Officers of the Borrower (or its
General Partner) and each Subsidiary party to a Loan Document as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Person is a party;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Subsidiary party to a
Loan Document is duly organized or formed, and that each such Person is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of formation;


(v)    a favorable opinion of Latham & Watkins LLP, counsel to the Borrower and
each Subsidiary party to a Loan Document, in form and substance satisfactory to
Administrative Agent, addressed to the Administrative Agent and each Lender;


(vi)    a certificate of a Responsible Officer of the Borrower (or its General
Partner) and each Subsidiary party to a Loan Document either (A) certifying that
all consents, licenses and approvals (including all equityholder and board of
director (or comparable entity management body) authorizations) required in
connection with the execution, delivery and performance by such Person and the
validity against such Person of the Loan Documents to which it is a party, and
such consents, licenses and approvals are in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;


(vii)    a certificate signed by a Responsible Officer of the Borrower or its
General Partner certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, and (B) that there does not exist any pending or
threatened litigation, proceeding under any Debtor Relief Law, or other
proceeding in respect of the initial Credit Extension or that could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;


(viii)    evidence satisfactory to it that (A) all Loans (as defined in each
Existing Credit Agreement) of the Lenders (as defined in each Existing Credit
Agreement) shall have been or shall concurrently be repaid in full, together
with any accrued interest thereon and any accrued fees payable to such Lenders
under each Existing Credit Agreement to the Closing Date, and (B) the
commitments under each Existing Credit Agreement of such Lenders shall have been
or shall concurrently be terminated;


(ix)
the Initial Financial Statements;



(x)
fully executed counterparts of the 364-Day Credit Agreement and the 364-

Day Credit Agreement Loan Documents; and


(xi)
fully executed counterparts of the ETP Consolidation Agreements.



64

--------------------------------------------------------------------------------






(b)Any fees required to be paid by the Borrower and its Subsidiaries on or
before the Closing Date shall have been paid.


(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least two (2) Business Days (or such later date reasonably
acceptable to the Borrower) prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).


(d)At least three (3) Business Days prior to the Closing Date, the Borrower and
each Subsidiary party to a Loan Document shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any other Lender at least five (5)
Business Days prior to the Closing Date in order to comply with requirements of
any Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act
and any applicable “know your customer” rules and regulations.


(e)Since December 31, 2016, no event or circumstance has occurred that has had a
Material Adverse Effect.


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has executed and delivered this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.2    Conditions to all Credit Extensions. No Lender has any obligation to make
any Credit Extension (including its first), and no LC Issuer has any obligation
to make any LC Credit Extension (including its first), unless the following
conditions precedent have been satisfied:


(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representations and warranties shall be true and correct in all
respects) on and as of the date of such Credit Extension, both before and after
giving effect to such Credit Extension, provided, however, for purposes of this
Section 4.02, (i) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects (except to the extent that any such representation or warranty
is qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects) as of such earlier date, (ii) the
representations and warranties contained in Section 5.06(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to Section 6.01
and (iii) the representation and warranty contained in Section


65

--------------------------------------------------------------------------------






5.06(b) shall not need to be true and correct on any date after the date of the
initial Credit Extension; and


(b)At the time of and immediately after giving effect to such Credit Extension,
no Default shall have occurred and be continuing.


Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.


ARTICLE V REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to each Lender that:


5.1    No Default. No event has occurred and is continuing which constitutes a
Default.


5.2    Organization and Good Standing. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. The
Borrower and each Subsidiary is duly qualified, in good standing, and authorized
to do business in all other jurisdictions wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary except where the failure to so qualify could
not reasonably be expected to have a Material Adverse Effect.


5.3    Authorization. The Borrower and each Subsidiary has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder.


5.4    No Conflicts or Consents. The execution and delivery by the Borrower and
each Subsidiary of the Loan Documents to which it is a party, the performance by
the Borrower and each Subsidiary of its respective obligations under such Loan
Documents, and the consummation of the transactions contemplated by the various
Loan Documents, do not and will not (i) conflict with any provision of (1) any
Law, (2) the organizational documents of the Borrower, any Subsidiary or the
General Partner, or (3) any material Contractual Obligation, judgment, license,
order or permit applicable to or binding upon the Borrower, any Subsidiary or
the General Partner,
(ii)    result in the acceleration of any Indebtedness owed by the Borrower, any
of its Subsidiaries, any of its Unrestricted Subsidiaries or the General
Partner, or (iii) result in or require the creation of any Lien upon any assets
or properties of the Borrower, any of its Subsidiaries or the General Partner,
except, in each case, with respect to the preceding clauses (i) through (iii),
as could not reasonably be expected to have a Material Adverse Effect. Except as
expressly contemplated in the Loan Documents or disclosed in the Disclosure
Schedule, no permit, consent, approval, authorization or order of, and no notice
to or filing, registration or qualification with, any Tribunal or third party is
required in connection with the execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document or to consummate any
transactions


66

--------------------------------------------------------------------------------






contemplated by the Loan Documents. Neither the Borrower nor any Subsidiary is
in breach of or in default under any instrument, license or other agreement
applicable to or binding upon such entity, which breach or default has had, or
could reasonably be expected to have a Material Adverse Effect.


5.5    Enforceable Obligations. This Agreement is, and the other Loan Documents
to which the Borrower is a party when duly executed and delivered will be,
legal, valid and binding obligations of the Borrower enforceable in accordance
with their terms except as such enforcement may be limited by bankruptcy,
insolvency or similar Laws of general application relating to the enforcement of
creditors’ rights.


5.6
Initial Financial Statements; No Material Adverse Effect.



(a)The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP, subject, in the case of
unaudited financial statements, to changes resulting from normal year-end
adjustments and absence of footnotes. The Initial Financial Statements fairly
present in all material respects the Borrower’s Consolidated financial position
at the date thereof, the Consolidated results of the Borrower’s operations for
the periods thereof and the Borrower’s Consolidated cash flows for the period
thereof.


(b)Since December 31, 2016, no event or circumstance has occurred that has had a
Material Adverse Effect.


5.7    Taxes. The Borrower and each of its Subsidiaries has timely filed all tax
returns and reports required to have been filed and has paid all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, except to the extent that any of the foregoing
(i) is not yet due, is being in good faith contested as permitted by Section
6.06 or (ii) could not reasonably be expected to have a Material Adverse Effect.


5.8    Full Disclosure. No written certificate, statement or other information
(other than projections and other forward looking information and information of
a general economic or industry-specific nature), taken as a whole, delivered
herewith or heretofore by the Borrower to any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements contained herein or therein, in
light of the circumstances under which they were made, not materially misleading
as of the date made or deemed made.


5.9    Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, there are no actions,
judgments, injunctions, orders, suits or legal, equitable, arbitrative or
administrative proceedings pending or, to the knowledge of the Borrower,
threatened, by or before any Tribunal against the Borrower or any of its
Subsidiaries or against any property of the Borrower or any of its Subsidiaries.


67

--------------------------------------------------------------------------------






5.10    ERISA. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as disclosed in the Initial Financial
Statements or as set forth in the Disclosure Schedule: (i) no failure to satisfy
minimum funding standards under Section 412(a) of the Code exists with respect
to any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, and (ii) the current value of each ERISA Plan’s benefits does not
exceed the current value of such ERISA Plan’s assets available for the payment
of such benefits by more than $10,000,000.


5.11    Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance with all Laws applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


5.12    Environmental Compliance. The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.09, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non- compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that would
reasonably be expected to lead to a claim for cleanup costs, remedial work,
reclamation, conservation, damage to natural resources or personal injury or to
the issuance of a stop-work order, suspension order, control order, prevention
order or clean-up order, except to the extent that any such proceeding would not
reasonably be expected to have a Material Adverse Effect; (c) to the best of
their knowledge, are not subject to any federal, state, local or foreign review,
audit or investigation which would reasonably be expected to lead to a
proceeding referred to in (b) above;
(d)have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which would reasonably be
expected to lead to a proceeding referred to in (b) above;
(e)have not filed any notice under any applicable Environmental Laws indicating
past or present treatment, storage or disposal of, or reporting a release of,
Hazardous Materials into the environment where the circumstances surrounding
such notice would reasonably be expected to have a Material Adverse Effect; and
(f) possess, and are in compliance with, all approvals, licenses, permits,
consents and other authorizations which are necessary under any applicable
Environmental Laws to conduct their business, except to the extent that the
failure to possess, or be in compliance with, such authorizations would not
reasonably be expected to have a Material Adverse Effect.


68

--------------------------------------------------------------------------------






5.13
Margin Regulations; Investment Company Act.



(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b)The Borrower is not an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
5.14
OFAC; Sanctions.



(a)None of (i) the Borrower or any Subsidiary or (ii) to the knowledge of the
Borrower, any of their respective directors, officers, employees or Affiliates,
or any agent or representative of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) is controlled by or is acting on behalf of a
Sanctioned Person, (C) has its assets located in a Sanctioned Country, (D) is
under administrative, civil or criminal investigation for an alleged violation
of, or received notice from or made a voluntary disclosure to any governmental
entity regarding a possible violation of, Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions by a governmental authority that enforces Sanctions
or any Anti- Corruption Laws or Anti-Money Laundering Laws, or (E) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons, in violation of applicable Sanctions.


(b)Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.


(c)No proceeds of any Credit Extension have been used, directly or indirectly,
by the Borrower, any of its Subsidiaries or, to the knowledge of the Borrower,
any of its or their respective directors, officers, employees and agents in
violation of Section 7.10.
ARTICLE VI AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or any Letter of Credit shall remain outstanding and shall not
have been Cash Collateralized, the Borrower covenants and agrees that:


6.1    Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP and will furnish the
following statements and reports to the Administrative Agent, for distribution
to each Lender, at the Borrower’s expense:


69

--------------------------------------------------------------------------------






(a)As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, complete Consolidated financial statements of the Borrower
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an unqualified opinion relating to such financial
statements, based on an audit using generally accepted auditing standards, by
independent certified public accountants selected by the General Partner and
acceptable to the Administrative Agent, stating that such Consolidated financial
statements have been so prepared; provided, however, that at any time when the
Borrower shall be subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act, delivery within the time period specified above of copies
of the Annual Report on Form 10-K of the Borrower for such Fiscal Year prepared
in compliance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (a). Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year.


(b)As soon as available, and in any event within fifty (50) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year the Borrower’s
Consolidated balance sheet as of the end of such Fiscal Quarter and the
Borrower’s Consolidated statements of income, partners’ capital and cash flows
for such Fiscal Quarter (except in the case of the statement of cash flows) and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, all in reasonable detail and prepared in accordance with
GAAP, subject to changes resulting from normal year-end adjustments and the
absence of footnotes; provided, however, that at any time when the Borrower
shall be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, delivery within the time period specified above of copies of the
Quarterly Report on Form 10-Q of the Borrower for such Fiscal Quarter prepared
in accordance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (b) for any of the first
three Fiscal Quarters of a Fiscal Year. Such financial statements shall set
forth in comparative form the corresponding figures for the same period of the
preceding Fiscal Year. In addition the Borrower will, together with each such
set of financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a Compliance Certificate, signed on
behalf of the Borrower by the chief financial officer, principal accounting
officer or treasurer of the General Partner, setting forth that such financial
statements are accurate and complete in all material respects (subject, in the
case of Fiscal Quarter- end statements, to normal year-end adjustments and the
absence of footnotes), stating that he has reviewed the Loan Documents,
containing calculations showing compliance (or non-compliance) at the end of
such Fiscal Quarter with the requirements of Section 7.09, and stating that no
Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.


(c)Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to


70

--------------------------------------------------------------------------------






have furnished the information specified in this clause (c) above on the date
that such information is posted at the Borrower’s website on the Internet or at
such other website as notified to the Lenders.


6.2    Other Information and Inspections. The Borrower will furnish to the
Administrative Agent any information which the Administrative Agent, at the
request of any Lender, may from time to time reasonably request concerning any
representation, warranty, covenant, provision or condition of the Loan Documents
or any matter in connection with businesses and operations of the Borrower or
any of its subsidiaries. The Borrower will permit representatives appointed by
the Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal Year unless a Default has occurred and is continuing) any of the
Borrower property, including its books of account, other books and records, and
any facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and the Borrower shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon prior notice to the Borrower, its representatives.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material non-
public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees to use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to
Public Lenders and that (w) all such Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the LC Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”


71

--------------------------------------------------------------------------------






6.3    Notice of Material Events. The Borrower will notify the Administrative
Agent, for distribution to each LC Issuer and each Lender, promptly, and not
later than five (5) Business Days in the case of subsection (b) below and not
later than thirty (30) days in the case of any other subsection below, after any
Responsible Officer or general counsel of the Borrower has knowledge thereof,
stating that such notice is being given pursuant to this Agreement, of:


(a)the occurrence of any event or circumstance that has had, or could reasonably
be expected to have, a Material Adverse Effect,


(b)
the occurrence of any Default,



(c)the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any Contractual Obligation of the Borrower or such
Subsidiary, if such acceleration or default has had or could reasonably be
expected to have a Material Adverse Effect,


(d)
the occurrence of any Termination Event,



(e)the filing of any suit or proceeding, or the assertion in writing of a claim
against the Borrower or any Material Subsidiary or with respect to the
Borrower’s or any Material Subsidiary’s properties which could reasonably be
expected to have a Material Adverse Effect;


(f)the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, or (ii) any Indebtedness, to the extent, in
the case of clauses (i) and (ii), such event of default could reasonably be
expected to have a Material Adverse Effect; and


(g)
any announcement of any change in a Rating.



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(b) shall describe with particularity any
all provisions of this Agreement and if, applicable, other Loan Documents, that
have been breached.


6.4    Maintenance of Properties. Except where it will not have a Material
Adverse Effect, the Borrower and each Subsidiary will (a) maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, (b) make all necessary repairs thereto and renewals and replacements
thereof, and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.


72

--------------------------------------------------------------------------------






6.5    Maintenance of Existence and Qualifications. The Borrower and each
Subsidiary will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to maintain, preserve or qualify has not had, and could not
reasonably be expected to have, a Material Adverse Effect or such failure is
otherwise not prohibited by Section 7.03.


6.6    Payment of Obligations. The Borrower and each Subsidiary will pay, before
the same shall become delinquent or in default, its obligations, including tax
liabilities, except where
(a) the validity or amount thereof is being contested by the Borrower or such
Subsidiary in good faith by appropriate proceedings and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, or (b) the failure to make payment pending such contest
could not reasonably be expected to have a Material Adverse Effect.


6.7    Insurance. The Borrower will maintain or cause to be maintained with
financially sound and reputable insurers which are not affiliates of the
Borrower, insurance with respect to its properties and business and the
properties and businesses of the Subsidiaries against loss or damage of the
kinds customarily insured against by companies of established reputation engaged
in the same or similar business and similarly situated, of such types and in
such amounts as are customarily carried under similar circumstances by such
other business. Such insurance may include self-insurance or be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, provided that such self-insurance is in accord
with the approved practices of business enterprises of established reputation
similarly situated and adequate insurance reserves are maintained in connection
with such self-insurance, and, notwithstanding the foregoing provisions of this
Section, the Borrower or any Subsidiary may effect workers’ compensation or
similar insurance in respect of operations in any state or other jurisdiction
through any insurance fund operated by such state or other jurisdiction or by
causing to be maintained a system or systems of self-insurance in accord with
applicable Laws.


6.8    Compliance with Law. The Borrower and each Subsidiary will comply in all
material respects with the requirements of all Laws applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law is being contested in good faith or a bona fide dispute exists with respect
thereto, or (b) the failure to comply therewith could not be reasonably expected
to have a Material Adverse Effect.


6.9
Subsidiaries and Unrestricted Subsidiaries.



(a)The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary,
provided that the Borrower may not make such designation unless at the time of
such action and after giving effect thereto, (i) none of such Unrestricted
Subsidiaries have outstanding Indebtedness, other than Indebtedness permitted
under Section 7.01, or Liens on any of their property, other than Permitted
Liens (in each case taking into account the other Indebtedness and Liens of the
Borrower and its Subsidiaries), (ii) no Default or Event of Default shall exist,
(iii) all representations and warranties herein will be true and correct in all
material respects (or in all respect, to the extent that any such representation
or warranty is qualified by materiality) as if


73

--------------------------------------------------------------------------------






remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (or in all respect, to
the extent that any such representation or warranty is qualified by materiality)
as of such earlier date, and (iv) the Borrower has provided to the
Administrative Agent and officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions has
been satisfied.


(b)The Borrower may designate any Subsidiary of the Borrower (other than any
Guarantor) to be an Unrestricted Subsidiary, provided that all Investments in
such Subsidiary at the time of such designation shall be treated as Investments
made on the date of such designation, and provided further that the Borrower may
not make such designation unless at the time of such action and immediately
after giving effect thereto (i) no Default or Event of Default shall exist,
(ii) all representations and warranties herein will be true and correct in all
material respects (or in all respect, to the extent that any such representation
or warranty is qualified by materiality) if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (or in all respect, to the extent that any such
representation or warranty is qualified by materiality) as of such earlier date,
(iii) the Investment represented by such designation is permitted under Section
7.05 and (iv) the Borrower has provided to the Administrative Agent an officer’s
certificate in form satisfactory to the Administrative Agent to the effect that
each of the foregoing conditions have been satisfied.


(c)Neither the Borrower nor any Subsidiary shall guarantee or otherwise become
liable in respect of any Indebtedness of, grant any Lien on any of its property
(other than Liens on Equity Interests of an Unrestricted Subsidiary owned by the
Borrower or such Subsidiary) to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary,
other than (i) Guarantees or other credit support constituting Indebtedness, in
each case, for the benefit of Unrestricted Subsidiaries (A) in the case of the
Borrower, to the extent the incurrence of such Indebtedness is not otherwise
prohibited by this Agreement and (B) in the case of any Subsidiary, to the
extent the incurrence of such Indebtedness is otherwise permitted pursuant to
Section 7.01, (ii) other credit support for the benefit of Unrestricted
Subsidiaries to the extent not constituting Indebtedness or the grant of Liens
(other than Liens on Equity Interests of an Unrestricted Subsidiary owned by the
Borrower or such Subsidiary) and (iii) Performance Guaranties.


6.10
Sanctions; Anti-Corruption Laws. .



The Borrower will maintain in effect policies and procedures designed to ensure
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with all Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions.


74

--------------------------------------------------------------------------------






ARTICLE VII NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or any Letter of Credit shall remain outstanding and shall not
have been Cash Collateralized, the Borrower covenants and agrees that:


7.1    Indebtedness. No Subsidiary will in any manner owe or be liable for
Indebtedness
except:


(a)the Obligations and the 364-Day Credit Agreement Obligations;


(b)
Indebtedness of any Subsidiary owing to the Borrower or another Subsidiary;



(c)Indebtedness in respect of (i) bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business, (ii) undrawn
letters of credit and (iii) Guarantees in respect of which no claim has been
made by the beneficiary thereunder; provided that aggregate Indebtedness
permitted under clauses (ii) and (iii) of this Section 7.01(c) shall not exceed
$300,000,000 at any one time outstanding.


(d)Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing an acquisition, merger or
consolidation by a Subsidiary;


(e)Indebtedness of any Person that becomes a Subsidiary after the date hereof,
incurred prior to the time such Person becomes a Subsidiary, that is not created
in contemplation of or in connection with such Person becoming a Subsidiary and
that is not assumed or Guaranteed by any other Subsidiary; and Indebtedness
secured by a Lien on property acquired by a Subsidiary, incurred prior to the
acquisition thereof by such Subsidiary, that is not created in contemplation of
or in connection with such acquisition and that is not assumed or Guaranteed by
any other Subsidiary; and Indebtedness refinancing (but not increasing the
principal amount thereof, except by an amount equal to amounts paid for any
accrued interest, breakage, premium, fees and expenses in connection with such
refinancing) the Indebtedness described in this clause (e); provided that this
clause (e) shall not apply to Unrestricted Subsidiaries that are designated as
Subsidiaries pursuant to Section 6.09(a);


(f)Indebtedness existing on the Closing Date which is described on Schedule 7.01
and any renewals or extensions thereof (but not increasing the principal amount
thereof, except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancing);


75

--------------------------------------------------------------------------------






(g)unsecured Guarantees by any Subsidiary of Indebtedness of the Borrower not
prohibited by the Loan Documents so long as the Obligations are Guaranteed on
substantially the same terms;


(h)
Indebtedness arising under a Qualified Securitization Financing; and



(i)
Permitted Priority Debt.



7.2    Limitation on Liens. Neither the Borrower nor any Subsidiary will create,
assume or permit to exist any Lien upon or with respect to any of its properties
or assets now owned or hereafter acquired, except the following Liens (to the
extent permitted by this Section, herein called “Permitted Liens”):


(a)Liens existing on the date of this Agreement and listed in the Disclosure
Schedule, and any renewals or extensions thereof; provided that the property
covered thereby is not increased, the amount of the Indebtedness secured thereby
is not increased and any renewal or extension of the obligations secured or
benefitted thereby is permitted under this Agreement;


(b)Liens imposed by any Governmental Authority for Taxes, assessments or charges
not yet delinquent or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of the Borrower or any Subsidiary in accordance with
GAAP;


(c)pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;


(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of the Borrower or any Subsidiary in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;


(e)deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;


(f)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;


76

--------------------------------------------------------------------------------






(g)rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;


(h)rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of the Borrower
or any Subsidiary or the use thereof or the rights and interests of the Borrower
or any Subsidiary therein, in any manner under any and all Laws;


(i)rights reserved to the grantors of any properties of the Borrower or any
Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;


(j)inchoate Liens in respect of pending litigation or with respect to a judgment
which has not resulted in an Event of Default under Section 8.01;


(k)
statutory Liens in respect of payables;



(l)Liens securing Indebtedness permitted by Section 7.01(e) or other obligations
of any Person that becomes a Subsidiary after the date hereof; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, (ii) such Lien shall not apply
to any other property of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and Indebtedness refinancing such obligations (but no increase to the principal
amount thereof, except by an amount equal to amounts paid for any accrued
interest, breakage, premium, fees and expenses in connection with such
refinancing);


(m)
Liens on cash margin collateral or securities securing Hedging Contracts;



(n)
Liens in respect of operating leases covering only the property subject thereto;



(o)Liens on Equity Interests of Unrestricted Subsidiaries or joint ventures
securing Indebtedness of any Unrestricted Subsidiary or joint venture;


(p)
Liens arising in connection with a Qualified Securitization Financing;



(q)
Liens securing Obligations and the 364-Day Credit Agreement Obligations; and



(r)
Liens in respect of Permitted Priority Debt.



7.3    Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, lease, transfer or otherwise dispose of (in one transaction or in a
series of related transactions) all (or substantially


77

--------------------------------------------------------------------------------






all) of its assets in each case, whether now owned or hereafter acquired);
provided that if at the time thereof and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing, any Person
may merge or consolidate with or into the Borrower in a transaction in which the
surviving Person is (A) the Borrower or (B) another solvent Person organized or
existing under the laws of the United States of America, any State thereof or
the District of Columbia; provided that in the case of this clause (B) (i) such
Person expressly assumes every obligation and covenant of the Borrower under
this Agreement and the Loan Documents, pursuant to an assumption agreement
reasonably acceptable to the Administrative Agent; (ii) the Borrower shall
deliver to the Administrative Agent (x) a certificate of a Responsible Officer
stating that the such transaction complies with this Section and (y) all
documentation and other information in respect of the surviving Person required
by bank regulatory authorities under applicable “know your customer” and
Anti-Money Laundering Laws, including the PATRIOT Act that has been requested
(provided that the Borrower and such surviving Person shall have been given at
least two (2) Business Days to comply with any such request). Upon any
consolidation by the Borrower with, or merger into, any Person described in
clause (B) above and satisfaction of the conditions specified in this Section,
such Person will succeed to, and be substituted for, the Borrower.


7.4    Distributions. During the existence of a Default under Section 8.01(b) or
(i) or of any Event of Default, the Borrower will not declare, pay or make any
Distribution (in cash, property or obligations) on any interests (now or
hereafter outstanding) in the Borrower or apply any of its funds, property or
assets to the purchase of any partnership interests in the Borrower.


7.5    Investments. Neither the Borrower nor any of its Subsidiaries will
purchase or otherwise acquire the capital stock or other equity of any other
Person if (a) such purchase or other acquisition violates the Borrower’s or such
Subsidiary’s partnership or other governing agreement, and (b) after giving
effect to such purchase or other acquisition, the Borrower or such Subsidiary is
not in compliance with Section 7.06.


7.6    Change in Nature of Businesses. Neither the Borrower nor any Subsidiary
will engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or, if substantially different therefrom, not permitted by the Borrower’s
or such Subsidiary’s partnership or other governing agreement.


7.7    Transactions with Affiliates. Neither the Borrower nor any Subsidiary
will directly or indirectly engage in any material transaction or material group
of related transactions (including without limitation the purchase, lease, sale
or exchange of properties of any kind or the rendering of any service) with any
of its Affiliates except: (a) transactions among the General Partner, the
Borrower and its Subsidiaries or among the Subsidiaries, subject to the other
provisions of this Agreement, (b) transactions on terms which are no less
favorable to the Borrower or such Subsidiary than those which would have been
obtainable at the time in arm’s-length transactions with Persons that are not
Affiliates, (c) investments or Guarantees in favor of Unrestricted Subsidiaries
or joint ventures, in each case, not prohibited under this Agreement, (d)
Contingent Residual Support Agreements, (e) transactions contemplated by the
definitive documentation in respect of any Qualified Securitization Financing,
(f) the transactions described


78

--------------------------------------------------------------------------------






on Schedule 7.07, and (g) any other transaction approved by a majority of the
independent members of the board of directors of the General Partner, or of a
committee thereof consisting solely of independent directors, or the Conflicts
Committee or with respect to which the Borrower has obtained a “fairness”
opinion from an independent accounting, appraisal or investment banking firm of
national standing. To be independent for purposes of this clause (g), directors
shall meet the independence standards required of directors who serve on an
audit committee of a board of directors established by the Exchange Act, and the
rules and regulations of the Commission thereunder and by the national
securities exchange on which the common units of the Borrower are listed for
trading.


7.8    Burdensome Agreements. Neither the Borrower nor any Subsidiary will enter
into any material Contractual Obligation restricting the ability of any
Subsidiary to make any payments, directly or indirectly, to the Borrower or a
Material Subsidiary by way of Distributions, loans, advances, repayments of
loans or advances, reimbursements of management and other intercompany changes,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any Subsidiary to make any payment,
directly or indirectly, to the Borrower or a Material Subsidiary, other than (a)
agreements permitted by Section 7.01(d), (b) the TWP Note Purchase Agreements
and other restrictions existing on the date hereof identified on Schedule 7.08,
(c) restrictions imposed by law, the 364-Day Credit Agreement or this Agreement,
(d) customary restrictions and conditions contained in agreements relating to
the purchase or sale of Equity Interests or assets pending such purchase or
sale, (e) restrictions contained in, or existing by reason of, any agreement or
instrument relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary or
became a Subsidiary and not created in contemplation thereof, (f) restrictions
contained in the governing documents of non-Wholly Owned Subsidiaries, and (g)
customary restrictions and conditions contained in the definitive documentation
in respect of any Qualified Securitization Financing.


7.9    Leverage Ratio. On each Quarterly Testing Date, the Leverage Ratio will
not exceed (A) 5.00 to 1.00 at any time other than during a Specified
Acquisition Period and (B) 5.50 to 1.00 during a Specified Acquisition Period.


7.10
Use of Proceeds



The Borrower will not request any Credit Extension, and the Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Credit Extension, directly or indirectly, (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


79

--------------------------------------------------------------------------------






ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.1    Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each an “Event of Default”):


(a)The Borrower fails to pay the principal component of any Loan or any
reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;


(b)
The Borrower fails to pay any Obligation (other than the Obligations in
subsection

(a)above), whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five Business Days after the same becomes due;


(c)    The Borrower fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 6.03 or Article VII;


(d)    The Borrower fails (other than as referred to in subsections (a), (b) or
(c) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document to which it is a party, and such
failure remains unremedied for a period of thirty
(30) days after notice of such failure is given by the Administrative Agent to
the Borrower;


(e)    Any representation or warranty previously, presently or hereafter made in
writing by the Borrower in connection with any Loan Document shall prove to have
been false or incorrect in any material respect on any date on or as of which
made;


(f)    Any Loan Document at any time ceases to be valid, binding and enforceable
as warranted in Section 5.05 for any reason, or shall be declared null and void
or the Borrower shall repudiate in writing its obligations thereunder, or the
Borrower shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, under any Loan
Document to which it is a party;


(g)    The Borrower or any Subsidiary (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder) or
Hedging Contract, beyond any grace period provided with respect thereto;
provided that the aggregate outstanding principal amount of all such
Indebtedness or payment obligation in respect of such Hedging Contract as to
which such payment default shall occur and be continuing exceeds $200,000,000,
or (ii) fails to observe or perform any other agreement or condition relating to
any Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case, if such
default or other event shall have resulted in the acceleration of the payment of
any Indebtedness with an aggregate face amount that exceeds $200,000,000;


80

--------------------------------------------------------------------------------






(h)    Either (i) any failure to satisfy the minimum funding standard (as
defined in Section 412(a) of the Code) by an amount in excess of $200,000,000
with respect to any ERISA Plan, whether or not waived, or (ii) any Termination
Event occurs with respect to any ERISA Plan that could reasonably be expected to
result in an obligation of any ERISA Affiliate to pay money in an amount
exceeding $20,000,000 (or in the case of a Termination Event involving the
withdrawal of a substantial employer, the withdrawing employer’s proportionate
share of such excess exceeds such amount);


(i)
The Borrower or any Material Subsidiary:



(i)    has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or


(ii)    (A) commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or (B) is generally unable to
pay (or admits in writing its inability to so pay) its debts as such debts
become due; or takes corporate or other action to authorize any of the
foregoing; or


(iii)    has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or


(iv)    has entered against it a final judgment for the payment of money in
excess of $200,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or


(v)    suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, which
assets have a value exceeding $200,000,000, and such writ or warrant of
attachment or any similar process is not stayed or released within sixty days
after the entry or levy thereof or after any stay is vacated or set aside; or


81

--------------------------------------------------------------------------------






(j)
Any Change of Control occurs; or



(k)
An Event of Default shall occur under the 364-Day Credit Agreement.



8.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans and any obligation of the
LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)require that the Borrower Cash Collateralize the LC Obligations (in an amount
equal to the then outstanding amount thereof); and


(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii)(A) or (i)(iii) of Section 8.01, the obligation of
each Lender to make Loans and any obligation of the LC Issuers to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.


8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.18 and 2.19, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and


82

--------------------------------------------------------------------------------






the LC Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuers (including fees and time charges for
attorneys who may be employees of any Lender or LC Issuer) and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Matured LC Obligations
and other Obligations, ratably among the Lenders and the LC Issuers in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, on a pari passu basis, to (i) payment of that portion of the Obligations
constituting unpaid principal of the Loans and Matured LC Obligations, ratably
among the Lenders and the LC Issuers in proportion to the respective amounts
described in this clause Fourth held by them and
(ii)to the Administrative Agent for the account of the LC Issuers, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.07 and 2.18; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.09 and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to subclause (ii) of
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
ARTICLE IX ADMINISTRATIVE AGENT


9.1    Appointment and Authority. Each of the Lenders and the LC Issuers hereby
irrevocably appoints Wells Fargo Bank, National Association to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the LC Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.


9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower


83

--------------------------------------------------------------------------------






or any Subsidiary or Unrestricted Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any LC Issuer’s LC Commitment (it being understood
and agreed that each LC Issuer shall monitor compliance with its own LC
Commitment without any further action by the Administrative Agent).


84

--------------------------------------------------------------------------------






9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


9.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the LC Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the LC Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuers under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
Cash Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each LC Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above


85

--------------------------------------------------------------------------------






in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Wells Fargo Bank, National Association as Administrative
Agent pursuant to this Section shall also constitute its resignation as an LC
Issuer. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer,
(b) the retiring LC Issuer shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor LC Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring LC Issuer to effectively assume
the obligations of the retiring LC Issuer with respect to such Letters of
Credit.


9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each LC Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each LC Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


9.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Co-Documentation Agents, or other Agents
named herein shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an LC Issuer hereunder.


9.9    Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Material Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or


86

--------------------------------------------------------------------------------






otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts, in each case, to the extent due the Lenders, the LC Issuers
and the Administrative Agent under Sections 2.11 and 10.04) allowed in such
judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any LC Issuer in any such proceeding.
ARTICLE X MISCELLANEOUS


10.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


87

--------------------------------------------------------------------------------






(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby;


(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Obligation, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or letter of credit fees at the
Default Rate;


(e)change Section 2.14 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or


(f)change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable LC Issuer in addition to the Lenders
required above, affect the rights or duties of such LC Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Swingline Lender in addition to the
Lenders required above, affect the rights or duties of the Swingline Lender
under this Agreement or any other Loan Document; (iv) any Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto and (v) the Administrative Agent and the Borrower may,
without the consent of any Lender, enter into amendments or modifications to
this Agreement or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of Section
3.04 in accordance with the terms of Section 3.04. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended nor the principal owed to such Lender
reduced nor the final maturity thereof extended without the consent of such
Lender, (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender and (z) any modification of this sentence shall require the
consent of all Lenders, including any Defaulting Lenders.


88

--------------------------------------------------------------------------------






10.2
Notices; Effectiveness; Electronic Communication.



(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent, the Swingline Lender or the
LC Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection
(b)
below, shall be effective as provided in such subsection (b).



(b)Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuers pursuant to Article
II if such Lender or such LC Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet


89

--------------------------------------------------------------------------------






website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.


(c)Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on the Borrower, the
Administrative Agent, the LC Issuers, and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.


(d)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any LC Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any LC Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(e)Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
LC Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the LC Issuers and the Swingline Lender.


(f)Reliance by Administrative Agent, LC Issuer and Lenders. The Administrative
Agent, the LC Issuers and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent,


90

--------------------------------------------------------------------------------






each LC Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.3    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any LC Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the LC Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) an LC Issuer or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuer or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.14), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.


10.4
Expenses; Indemnity; Damage Waiver.



(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent and a single local counsel to Administrative Agent
in each applicable jurisdiction), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by an LC
Issuer in connection with the issuance, amendment, renewal or extension of any


91

--------------------------------------------------------------------------------






Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
LC Issuer (including the reasonable and documented fees, charges and
disbursements of a single counsel for the Administrative Agent, all Lenders and
the LC Issuers and a single local counsel to all such Persons in each applicable
jurisdiction), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any LC Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and LC Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of a single counsel
for all such Indemnitees and a single local counsel for all such Indemnitees in
each applicable jurisdiction (and a single additional counsel for all similarly
situated Indemnitees in the event reasonable necessary to avoid a conflict in
representation)), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an LC Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any liability under Environmental Law related in any way to
the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine assessed
by the U. S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including the reasonable and
documented fees and disbursements of a single counsel for Administrative Agent
and any Lender and a single local counsel for all such Persons in each
applicable jurisdiction, except where separate counsel is reasonable as a result
of conflicts between or among Indemnitees) incurred in connection with defense
thereof by the Administrative Agent or any Lender as a result of the funding of
Loans, the issuance of Letters of Credit, or the acceptance of payments under
the Loan Documents, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary, and regardless of whether any Indemnitee is a party
thereto, in all


92

--------------------------------------------------------------------------------






cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
result from a claim brought by the Borrower or any Subsidiary against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from any dispute among Indemnitees
other than as a result of any act or omission by the Borrower or its Affiliates
and other than as a result of any such Indemnitee’s role as Administrative
Agent, LC Issuer, Lead Arranger, documentation agent or bookrunner in respect of
the transactions contemplated hereby and in the other Loan Documents. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an LC Issuer, the Swingline Lender, or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such LC Issuer, the Swingline Lender, or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swingline Lender, or an LC Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swingline Lender, or LC Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, but without limiting the indemnification in Section 10.04(b),
neither the Borrower, the Administrative Agent, any LC Issuer, the Swingline
Lender nor any other Lender shall assert, and each of the foregoing hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided, however, that nothing in
this Section 10.04(d) or otherwise shall limit the Borrower’s indemnity or
reimbursement obligations set forth in the Loan Documents. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent that such damages are
determined by a court of competent jurisdiction


93

--------------------------------------------------------------------------------






by a final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of, or a breach in bad faith of this Agreement by, such
Indemnitee.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the LC Issuers and the Swingline Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


10.5    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any LC Issuer or any Lender,
or the Administrative Agent, any LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and LC Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
LC Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


10.6
Successors and Assigns.



(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except neither the Borrower nor any
Subsidiary party to a Loan Document may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the LC Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


94

--------------------------------------------------------------------------------






(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in LC Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans.


(iii)    No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object


95

--------------------------------------------------------------------------------






thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(C)    the consent of each LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and


(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Subsidiaries, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any LC Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in


96

--------------------------------------------------------------------------------






accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.05, 3.06, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and LC Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations and/or Swingline Loans) owing to it);
provided that


97

--------------------------------------------------------------------------------






(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and
(iii) the Borrower, the Administrative Agent, the Lenders and the LC Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.05 and 3.06
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.07 and 10.13 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.05, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 10.13 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal


98

--------------------------------------------------------------------------------






Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(f)Resignation as LC Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an LC Issuer and/or the Swingline Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, such assigning Lender
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as LC
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as LC Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor LC
Issuer or Swingline Lender hereunder, subject, however, to the acceptance of
such appointment by the Lender selected by the Borrower; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of the resigning Lender as LC Issuer or Swingline Lender, as the
case may be. If a Lender resigns as LC Issuer, it shall retain all the rights,
powers, privileges and duties of the LC Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as LC
Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Matured LC Obligations pursuant to Section 2.09). If a Lender resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.02(b). Upon the appointment of
a successor LC Issuer and/or Swingline Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer or Swingline Lender, as the case may be, and (b) the
successor LC Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning LC Issuer to effectively assume
the obligations of the resigning LC Issuer with respect to such Letters of
Credit.


10.7    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates, to any such regulatory authority in accordance with such Lender’s
regulatory compliance policy, or to any self-regulatory body having oversight
over any Lender or its Affiliates, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its


99

--------------------------------------------------------------------------------






rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations or to any credit insurance provider relating to
the Borrower and its Obligations, (g) with the consent of the Borrower, (h) on a
confidential basis to (i) any Rating Agency in connection with rating the
Borrower or its Subsidiaries or the credit facility established by the Loan
Documents or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facility established by the Loan Documents or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or
(y) becomes available to the Administrative Agent, any Lender, the LC Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to the
Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any LC Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary or any Unrestricted
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent, the Lenders and the LC Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


10.8    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each LC Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or LC Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or LC Issuer, irrespective of whether or not such Lender
or LC Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the


100

--------------------------------------------------------------------------------






Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and LC Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, LC Issuer or their respective Affiliates may
have. Each Lender and LC Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


101

--------------------------------------------------------------------------------






10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the LC Issuer or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.05, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) if any Lender is a Non-Consenting Lender under Section 2.17 or
is a Defaulting Lender, (c) in connection with any proposed amendment,
modification, waiver or consent with respect to the provisions of this Agreement
or the Loan Documents, the consent of the Majority Lenders shall have been
obtained but the consent of one or more such other Lenders whose consent is
required shall not have been obtained or (d) if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b)in the case of any such assignment resulting from a claim for compensation
under Section 3.05 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(c)
such assignment does not conflict with applicable Laws.



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14
Governing Law; Jurisdiction; Etc.



(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


102

--------------------------------------------------------------------------------






(b)SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY


103

--------------------------------------------------------------------------------






HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger, the LC Issuers,
the Lenders and their respective Affiliates are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arranger, the LC Issuers, the Lenders and their
respective Affiliates, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arranger, the LC Issuers, the Lenders and any of their respective Affiliates
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Arranger, any LC Issuer or any Lender and any of their respective Affiliates has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger, the LC Issuers, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arranger, any LC Issuer, any Lender and any of their respective Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arranger, any LC Issuer, any Lender and any of their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


10.17    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


104

--------------------------------------------------------------------------------






10.18    PATRIOT Act Notice. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act or
any other Anti-Money Laundering Laws, each of them is required to obtain, verify
and record information that identifies the Borrower and each Subsidiary party to
a Loan Document, which information includes the name and address of the Borrower
and each Subsidiary party to a Loan Document and other information that will
allow such Lender to identify such Person in accordance with the PATRIOT Act or
such Anti-Money Laundering Laws.


10.19    Time of the Essence. Time is of the essence in connection with the Loan
Documents.


10.20    No Recourse. The parties hereto hereby acknowledge and agree that
neither the General Partner nor any director, officer, employee, limited partner
or shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower under this Agreement and
the other Loan Documents by reason of his, her or its status.


10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


10.22    Release of SXL as Guarantor. SXL shall automatically be released from
its obligations as a Guarantor under the Guaranty Agreement:


(i)    upon the consummation of any transaction permitted by this Agreement as a
result of which SXL ceases to be a Subsidiary; or


105

--------------------------------------------------------------------------------






(ii)
pursuant to and in accordance with Section 20 of the Guaranty Agreement.



In connection with any termination or release pursuant to this Section 10.22,
the Administrative Agent shall (and is hereby irrevocably authorized by each
Lender to) execute and deliver to Borrower, at Borrower’s expense, all documents
that Borrower shall reasonably request to evidence such termination or release.
Any execution and delivery of documents pursuant to this Section 10.22 shall be
without recourse to or warranty by the Administrative Agent.




[The remainder of this page is intentionally left blank.]




106

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


ENERGY TRANSFER PARTNERS, L.P.


By: Energy Transfer Partners GP, L.P., its general partner


By: Energy Transfer Partners, L.L.C., its general partner




By: /s/ Thomas E. Long        
Name: Thomas E. Long
Title: Chief Financial Officer








--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, an LC Issuer, Swingline Lender and a
Lender




By: /s/ Borden Tennant_                
Name: Borden Tennant
Title: Vice President








--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender




By: /s/ Christopher DiBiase________        
Name: Christopher DiBiase
Title: Director








--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By: /s/ Sherwin Bradford__________        
Name: Sherwin Bradford
Title: Director








--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender and an LC Issuer


By: /s/ Sameeer Nanabhai_____    Name: Sameer Nanabhai
Title: Vice President






--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as a
Lender




By: /s/ Stephanie Balette            
Name: Stephanie Balette
Title: Authorized Officer








--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender




By: /s/ Annie Dorval__________            
Name: Annie Dorval
Title: Authorized Signatory






--------------------------------------------------------------------------------





BARCLAVS BANK PLC, as a Lender


By: /s/ Sydney G. Dennis______________
Name: Sydney G. Dennis
Title: Director








--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By: /s/ Nupur Kumar________________
Name: Nupur Kumar
Title: Authorized Signatory




By: /s/ Christopher Zybrick________    
Name: Christopher Zybrick
Title: Authorized Signatory



DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By: /s/ Ming K Chu_________        
Name: Ming K Chu
Title: Director




By: /s/ Virginia Cosenza_____        
Name: Virginia Cosenza
Title: Vice President








--------------------------------------------------------------------------------





MIZUHO BANK, as a Lender




By: /s/ Leon Mo______________        
Name: Leon Mo
Title: Authorized Signatory





PNC BANK, NATIONAL ASSOCIATION, as a lender




By: /s/ Kyle T. Helfrich__________    
Name: Kyle T. Helfrich    
Title: Vice President






--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender




By: /s/ Jay T. Sartain__________        
Name: Jay T. Sartain
Title: Authorized Signatory






--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender






By: /s/ Carmen Malizia__________        
Name: Carmen Malizia
Title: Director



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender




By: /s/ Richard Antl__________        
Name: Richard Antl
Title: Authorized Signatory




By: /s/ Trudy Nelson__________        
Name: Trudy Nelson
Title: Authorized Signatory
    




--------------------------------------------------------------------------------





COMPASS BANK, as a Lender




By: /s/ Mack H. Wolf__________        
Name: Mack H. Wolf
Title: SVP






--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender




By: /s/ Michael Willis__________        
Name: Michael Willis
Title: Managing Director




By: /s/ Darrell Stanley__________        
Name: Daniel Stanley
Title: Managing Director








--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender




By: /s/ Justin Bellamy__________    
Name: Justin Belamy
Title: Director






--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender


By: /s/ Josh Rosenthal________
Name: Josh Rosenthal
Title: Authorized Signatory










--------------------------------------------------------------------------------







HSBC BANK USA, N.A., as a Lender






By: /s/ Benjamin Halperin_______
___

Name: Benjamin Halperin
Title: Managing Director, Oil & Gas, Authorized Signatory








--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Michael King__________        
Name: Michael King
Title: Vice President






--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR FUNDING,
INC., as a Lender




By: /s/ Michael King__________        
Name: Michael King
Title: Vice President








--------------------------------------------------------------------------------





NATIXIS, NEW YORK BRANCH, as a Lender






By: /s/ Brice Le Foyer______    _____
Name: Brice Le Foyer
Title: Director




By: /s/ Vikram Nath___________    
Name: Vikram Nath
Title: Director






--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING
CORPORATION, as a Lender




By: /s/ Katsuyuki Kubo________    __
Name: Katsuyuki Kubo
Title: Managing Director






--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Alfredo Brahim__________    
Name: Alfredo Brahim
Title: Director








--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Patrick Jeffrey__________    
Name: Patrick Jeffry
Title: Vice President






